Exhibit 10.30

EXECUTION VERSION

 

--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

among

OMNOVA SOLUTIONS INC.,

VARIOUS LENDERS,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

and

COLLATERAL AGENT

 

--------------------------------------------------------------------------------

Dated as of May 22, 2007

 

--------------------------------------------------------------------------------

$150,000,000

 

DEUTSCHE BANK SECURITIES INC.

as JOINT LEAD ARRANGER and SOLE BOOKRUNNING MANAGER

and

KEY BANK CAPITAL MARKETS, INC.,

as JOINT LEAD ARRANGER AND DOCUMENTATION AGENT

 

--------------------------------------------------------------------------------

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

SECTION 1.

     Definitions and Accounting Terms   

1.01

     Defined Terms    1

SECTION 2.

     Amount and Terms of Credit   

2.01

     The Commitments    21

2.02

     Minimum Amount of Each Borrowing    21

2.03

     Notice of Borrowing    21

2.04

     Disbursement of Funds    21

2.05

     Notes    22

2.06

     Conversions    23

2.07

     Pro Rata Borrowings    23

2.08

     Interest    23

2.09

     Interest Periods    24

2.10

     Increased Costs, Illegality, etc.    25

2.11

     Compensation    26

2.12

     Change of Lending Office    27

2.13

     Replacement of Lenders    27

2.14

     Limitations on Additional Amounts, etc.    27

2.15

     Incremental Term Commitments    28

SECTION 3.

     Fees; Reductions of Commitment   

3.01

     Fees    29

3.02

     Mandatory Reduction of Commitments    29

SECTION 4.

     Prepayments; Payments; Taxes   

4.01

     Voluntary Prepayments    29

4.02

     Mandatory Repayments    30

4.03

     Method and Place of Payment    32

4.04

     Net Payments; Taxes    32

SECTION 5.

     Conditions Precedent to Closing Date   

5.01

     Execution of Agreement; Notes    34

5.02

     No Default; Representations and Warranties    34

5.03

     Officer’s Certificate    35

5.04

     Opinions of Counsel    35

5.05

     Corporate Documents; Proceedings    35

5.06

     Consummation of the Transaction    35

5.07

     Pledge Agreement    36

5.08

     Security Agreement    36

5.09

     Subsidiary Guarantee    37

5.10

     Intercreditor Agreement    37

5.11

     Material Adverse Change, etc.    37



--------------------------------------------------------------------------------

            Page

5.12

     Fees, etc.    37

5.13

     Financial Statements; Pro Forma Financials; Projections    37

5.14

     Solvency Certificate    37

5.15

     Notice of Borrowing    37

5.16

     Insurance    37

5.17

     No Conflicts    37

5.18

     Litigation    37

5.19

     Margin Regulations    38

SECTION 6.

     Representations and Warranties   

6.01

     Status    38

6.02

     Power and Authority    38

6.03

     No Violation    38

6.04

     Governmental Approvals    39

6.05

     Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.    39

6.06

     Litigation    40

6.07

     True and Complete Disclosure    40

6.08

     Use of Proceeds; Margin Regulations    40

6.09

     Tax Returns and Payments    41

6.10

     ERISA    41

6.11

     The Security Documents    41

6.12

     Properties    42

6.13

     Capitalization    42

6.14

     Subsidiaries    42

6.15

     Compliance with Statutes, etc.    42

6.16

     Investment Company Act    43

6.17

     Environmental Matters    43

6.18

     Labor Relations    43

6.19

     Patents, Licenses, Franchises and Formulas    44

6.20

     Indebtedness    44

6.21

     Representations and Warranties in Documents    44

6.22

     Insurance    44

SECTION 7.

     Affirmative Covenants   

7.01

     Information Covenants    44

7.02

     Books, Records and Inspections    46

7.03

     Maintenance of Property; Insurance    47

7.04

     Maintenance of Existence; Intellectual Property    47

7.05

     Compliance with Statutes, etc.    47

7.06

     Compliance with Environmental Laws    47

7.07

     ERISA    48

7.08

     End of Fiscal Years; Fiscal Quarters    49

7.09

     Performance of Obligations    49

7.10

     Payment of Taxes    49

7.11

     Additional Security; Further Assurances    49

7.12

     Ownership of Subsidiaries    50

7.13

     Use of Proceeds    50

 

-ii-



--------------------------------------------------------------------------------

            Page

7.14

     Maintenance of Company Separateness    50

7.15

     Interest Rate Protection    51

7.16

     Post-Closing Obligations    51

7.17

     Deposit Accounts    52

SECTION 8.

     Negative Covenants   

8.01

     Liens    53

8.02

     Consolidation, Merger, Sale of Assets, etc.    55

8.03

     Dividends    57

8.04

     Indebtedness    57

8.05

     Advances, Investments, Loans, Purchase of Assets    59

8.06

     Transactions with Affiliates    61

8.07

     Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc.    62

8.08

     Limitation on Certain Restrictions on Subsidiaries    62

8.09

     Limitation on Issuance of Equity    63

8.10

     Business    63

8.11

     Limitation on the Creation of Subsidiaries    63

8.12

     Multiemployer Plans    64

8.13

     Net Leverage Ratio    64

SECTION 9.

     Events of Default   

9.01

     Payments    64

9.02

     Representations, etc.    64

9.03

     Covenants    64

9.04

     Default Under Other Agreements    64

9.05

     Bankruptcy, etc.    65

9.06

     ERISA    65

9.07

     Security Documents    65

9.08

     Guarantees    65

9.09

     Judgments    66

9.10

     Change of Control    66

9.11

     ABL/Term Loan Intercreditor Agreement    66

SECTION 10.

     The Administrative Agent   

10.01

     Appointment    66

10.02

     Nature of Duties    67

10.03

     Lack of Reliance on the Administrative Agent    67

10.04

     Certain Rights of the Administrative Agent    67

10.05

     Reliance    67

10.06

     Indemnification    67

10.07

     The Administrative Agent in its Individual Capacity    68

10.08

     Holders    68

10.09

     Resignation by the Administrative Agent    68

 

-iii-



--------------------------------------------------------------------------------

            Page

SECTION 11.

     Miscellaneous   

11.01

     Payment of Expenses, etc.    69

11.02

     Right of Setoff    70

11.03

     Notices    70

11.04

     Benefit of Agreement; Assignments; Participations    71

11.05

     No Waiver; Remedies Cumulative    72

11.06

     Payments Pro Rata    73

11.07

     Calculations; Computations    73

11.08

     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL   
73

11.09

     Counterparts    74

11.10

     Effectiveness    74

11.11

     Headings Descriptive    74

11.12

     Amendment or Waiver    74

11.13

     Confidentiality    76

11.14

     Register    77

11.15

     USA Patriot Act    77

11.16

     Survival    77

SCHEDULES

 

Schedule 1.01(a)   Commitments Schedule 1.01(b)   Lender Addresses Schedule
5.06(d)   Existing Indebtedness Schedule 6.13   Capitalization Schedule 6.14  
Subsidiaries Schedule 6.18   Labor Contracts Schedule 6.22   Insurance Schedule
7.16(a)   Owned Real Property Schedule 8.01   Existing Liens Schedule 8.05  
Existing Investments

EXHIBITS

 

Exhibit A    Form of Notice of Borrowing Exhibit B    Form of Note Exhibit C   
Form of Section 4.04(b)(ii) Certificate Exhibit D    Form of Opinion of Frost
Brown Todd LLC Exhibit E    Form of Officers’ Certificate Exhibit F    Form of
Pledge Agreement Exhibit G    Form of Security Agreement Exhibit H    Form of
Subsidiary Guarantee Exhibit I    Form of Intercompany Note Exhibit J    Form of
Assignment and Assumption Agreement Exhibit K    Form of ABL/Term Loan
Intercreditor Agreement Exhibit L    Form of Solvency Certificate

 

-iv-



--------------------------------------------------------------------------------

         Page

Exhibit M    Form of Incremental Term Commitment Agreement Exhibit N    Form of
Joinder Agreement

 

-v-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT, dated as of May 22, 2007 among OMNOVA SOLUTIONS
INC., an Ohio corporation (the “Company”), the Lenders party hereto from time to
time and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and
Collateral Agent (all capitalized terms used herein and defined in Section 1 are
used herein as therein defined).

W I T N E S S E T H :

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Company the senior secured term
loan facility provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1.    Definitions and Accounting Terms.

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“ABL Borrowing Availability” shall mean “Availability” as defined in the ABL
Credit Agreement.

“ABL Credit Agreement” shall mean the ABL Credit Agreement dated as of May 28,
2003, as amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof, by and among the Company, certain of the
Company’s Subsidiaries from time to time party thereto, the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as the administrative
agent, providing for the making of ABL Loans and the issuance of ABL Letters of
Credit, as it may be refinanced from time to time in accordance with the terms
hereof pursuant to Indebtedness which constitutes a Permitted Refinancing ABL
Credit Facility.

“ABL Credit Documents” shall mean the “Loan Documents” as defined in the ABL
Credit Agreement.

“ABL/Term Loan Intercreditor Agreement” shall have the meaning provided in
Section 6.11(a).

“ABL Letters of Credit” shall mean the Letters of Credit as defined in the ABL
Credit Agreement.

“ABL Loans” shall mean the “Loans” as defined in the ABL Credit Agreement.

“ABL Security Documents” shall mean the “Security Agreement” as defined in the
ABL Credit Agreement and certain other documents executed in connection
therewith.

“Additional Mortgage” shall have the meaning provided in Section 7.11(a).

“Additional Mortgaged Property” shall have the meaning provided in
Section 7.11(a).

“Adjusted Working Capital” at any time shall mean Consolidated Current Assets
(but excluding therefrom all cash and Cash Equivalents) less Consolidated
Current Liabilities.



--------------------------------------------------------------------------------

“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 10.09.

“Affiliate” shall mean, with respect to any Person, any other Person
(i) directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 10% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding anything herein to the contrary, the Agents and the Lenders
shall be deemed not to be an Affiliate of the Company or any of its
Subsidiaries.

“Agent” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Term Loan Credit Agreement, as modified,
supplemented, amended, restated, extended, renewed, refinanced or replaced from
time to time.

“Applicable Margin” shall mean a percentage per annum equal to (a) in the case
of Loans maintained as Base Rate Loans, 1.50% and (b) in the case of loans
maintained as Eurodollar Loans, 2.50%.

“Approved Bank” shall have the meaning provided in the definition of “Cash
Equivalents”.

“Asian Latex Businesses” shall mean those businesses in Asia with which the
Company or any of its Subsidiaries shall have entered into joint venture or
similar agreements with relating to making investments in assets to produce
emulsion polymers including styrene butadiene latex.

“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Subsidiaries to any Person other than the Company or any of its
Wholly-Owned Subsidiaries of any asset (including, without limitation, any
capital stock or other equity interests or securities of another Person), of the
Company or any of its Subsidiaries, other than any sale, transfer or disposition
permitted by Sections 8.02(i), (ii)(but not excluding any sales of equity
interests of the three entities identified in the second parenthetical in
Section 8.02(ii)), (iv), (vi), (viii), (ix), (x), (xi), (xii), or (xiii).

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).

“Authorized Officer” of any Credit Party shall mean any of the President, the
Chief Financial Officer, the Treasurer, any Assistant Treasurer, any
Vice-President, the Secretary or the General Counsel of such Credit Party or any
other officer or employee of such Credit Party which is designated in writing to
the Administrative Agent by any of the foregoing officers of such Credit Party
as being authorized to give such notices under this Agreement.

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

“Base Rate” at any time shall mean the higher of (i) the rate which is 1/2 of 1%
in excess of the overnight Federal Funds Rate or (ii) the Prime Lending Rate.

 

-2-



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Company at the time of the incurrence thereof or conversion thereto.

“Borrowing” shall mean the borrowing of one Type of Loan from all the Lenders,
on a given date (or resulting from a conversion or conversions on such date)
and, in the case of Eurodollar Loans, having the same Interest Period; provided
that Base Rate Loans incurred pursuant to Section 2.10(b) shall be considered
part of the related Borrowing of Eurodollar Loans.

“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between lenders in
the London interbank Eurodollar market.

“Capital Expenditures” shall mean, with respect to any fiscal period of the
Company, all payments made in such period in respect of the cost of any fixed
asset or improvement, or replacement, substitution or addition thereto, which
has a useful life of more than one year, including without limitation, those
costs arising in connection with the direct or indirect acquisition of such
asset by way of increased product or service charges and, without duplication,
the amount of Capitalized Lease Obligations incurred by the Company with respect
to such fiscal period.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations which, under generally accepted accounting principles, are or
will be required to be capitalized on the books of such Person, in each case
taken at the amount thereof accounted for as indebtedness in accordance with
such principles.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) U.S. dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Lender and
(y) any bank which has, or whose parent company has, a short-term commercial
paper rating from S&P of at least A-l or the equivalent thereof or from Moody’s
of at least P-l or the equivalent thereof (any such bank or Lender, an “Approved
Bank”), in each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any company with a short-term commercial paper rating of at least A-l or the
equivalent thereof by S&P or at least P-l or the equivalent thereof by Moody’s,
or guaranteed by any company with a long term unsecured debt rating of at least
A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the case may
be, and in each case maturing within six months after the date of acquisition,
(iv) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s and (v) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (iv) above.

 

-3-



--------------------------------------------------------------------------------

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, but only as and when
so received) received by the Company or any of its Subsidiaries from such Asset
Sale.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, 42 U.S.C. § 9601 et. seq.

“Change in Law” shall have the meaning provided in Section 2.10(a)(ii).

“Change of Control” shall mean (i) any “Person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall have acquired
beneficial ownership (within the meaning of Rule 13(d)-3 under the Exchange
Act), directly or indirectly, of 35% or more of the issued and outstanding
shares of capital stock of the Company having the right to vote for the election
of directors of the Company under ordinary circumstances or (ii) any “change of
control” or similar event shall occur under the ABL Credit Documents.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 5 have been satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect on the date of this
Agreement, and to any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties, all Additional Mortgaged Properties and all cash and Cash
Equivalents delivered as collateral pursuant to Sections 4.02 or 7.11 hereof.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents or any
successor thereto, or any Affiliate thereof to the extent acting as mortgagee
for the Secured Creditors pursuant to any Mortgage in respect of Real Property
owned by the Company and/or its Subsidiaries.

“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1.01(a), directly below the column entitled
“Commitment,” as the same may be terminated pursuant to Section 3 or 9, as
applicable.

“Company” shall have the meaning provided in the first paragraph of this
Agreement.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated May 2007 relating to the Transaction.

“Consolidated Cash Interest Expense” means, with respect to the Company and its
Subsidiaries for any period, Consolidated Interest Expense for such period, less
the sum of (without duplication and to the extent, but only to the extent,
included in the determination of Consolidated Interest Expense

 

-4-



--------------------------------------------------------------------------------

for such period): (i) amortization of debt discount and debt issuance fees and
(ii) pay-in-kind interest or other non-cash interest expense.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Company and its Subsidiaries excluding current assets of
discontinued operations and current tax assets.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Company and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein and current liabilities of discontinued operations and current
tax liabilities.

“Consolidated EBITDA” shall mean, for any fiscal period of the Company,
Consolidated Net Income, plus, to the extent deducted in the determination of
Consolidated Net Income for that fiscal period, interest expense, Federal,
state, local and foreign income taxes, depreciation and amortization.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Company and its Subsidiaries for such
period (whether paid or accrued, and calculated without regard to any
limitations on the payment thereof) plus, without duplication, that portion of
Capitalized Lease Obligations of the Company and its Subsidiaries representing
the interest factor for such period; provided that any deferred financing fees
to the extent otherwise included in the total consolidated interest expense of
the Company and its Subsidiaries shall be excluded therefrom.

“Consolidated Net Debt” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Company and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
the Company and its Subsidiaries of the type described in clauses (ii) and
(vii) of the definition of Indebtedness and (iii) all Contingent Obligations of
the Company and its Subsidiaries in respect of Indebtedness of any third Person
of the type referred to in preceding clauses (i) and (ii), in each case net of
cash, Cash Equivalents and restricted cash on hand; provided that (x) the
aggregate amount available to be drawn (i.e., unfunded amounts) under all
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations issued for the account of the Company or any of its
Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings or
other matured monetary obligations owing in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar obligations)
shall not be included in any determination of “Consolidated Indebtedness” and
(y) the amount of Indebtedness in respect of the Interest Rate Protection
Agreements and Other Hedging Agreements shall be at any time the unrealized net
loss position, if any, of the Company and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time.

“Consolidated Net Income” means with respect to any fiscal period of the
Company, the Company’s income (loss) from continuing operations after provisions
for income taxes for such fiscal period, as determined in accordance with GAAP
and reported on the financial statements required to be provided to the Lenders
pursuant to this agreement for such period, excluding any and all of the
following included in such income (loss) from continuing operations: (a) gain or
loss arising from the sale or disposal of any capital assets; (b) gain arising
from any write-up in the book value of any asset; (c) earnings of any Person,
substantially all the assets of which have been acquired by the Company in any
manner, to the extent realized by such other Person prior to the date of
acquisition; (d) earnings of any Person in which the Company has an ownership
interest unless (and only to the extent) such earnings shall have been received
by the Company or any of its Subsidiaries in the form of cash distributions;
(e) earnings of

 

-5-



--------------------------------------------------------------------------------

any Person to which assets of the Company shall have been sold, transferred or
disposed of, or into which the Company shall have been merged, or which has been
a party with the Company to any consolidation or other form of reorganization,
prior to the date of such transaction; (f) gain or loss arising from the
acquisition of debt or equity securities of the Company or from cancellation or
forgiveness of debt; (g) income or expense from the Company’s Pension Plans but
any cash payments made to fund such Pension Plans shall be included;
(h) expenses arising from the Company’s contributions of the Company’s stock to
its Plans; (i) any gains or losses arising from any changes in the Company’s
LIFO reserve; and (j) any cumulative effect of an accounting change from the
implementation of a new accounting pronouncement as required by GAAP.

“Consolidated Senior Debt” shall mean, at any time of determination, the sum of
(a) the aggregate principal amount of all Loans outstanding hereunder at such
time plus (b) the aggregate principal amount of ABL Loans at such time.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Credit Documents” shall mean this Agreement, the ABL/Term Loan Intercreditor
Agreement and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each Security Document, each Joinder Agreement, each
Guarantee and each Incremental Term Commitment Agreement.

“Credit Event” shall mean the making of any Loan.

“Credit Party” shall mean the Company and each Subsidiary Guarantor.

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor thereto by merger.

“Debt Agreements” shall mean all agreements evidencing or relating to material
Indebtedness of the Company or any of its Subsidiaries to the extent such
agreement is to remain outstanding after giving effect to the incurrence of the
Loans and the ABL Loans on the Closing Date.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

-6-



--------------------------------------------------------------------------------

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Dividends” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, members
or other equity owners or authorized or made any other distribution, payment or
delivery of property or cash to its stockholders, members or other equity owners
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its capital stock or
other equity securities outstanding on or after the Closing Date (or any options
or warrants issued by such Person with respect to its capital stock or other
equity securities), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any shares of any class of the capital stock or other equity
securities of such Person outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity securities).

“Documents” shall mean and include the Refinancing Documents, the ABL Credit
Documents and the Credit Documents.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized in the United States or any State or territory
thereof.

“ECF Percentage” shall mean (a) if the Net Leverage Ratio as of the end of the
respective Excess Cash Payment Period is greater than or equal to 3.50:1.00,
50%, (b) if such Net Leverage Ratio is less than 3.50:1.00 but greater than or
equal to 2.50:1.00, 25% and (c) if such Senior Secured Leverage Ratio is less
than 2.50:1.00, 0%. Notwithstanding the foregoing, the ECF Percentage shall be
50% during any period in which there exists or is continuing a Default or an
Event of Default.

“Effective Date” shall have the meaning provided in Section 11.10.

“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Company and its Subsidiaries and
Affiliates.

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by the Company or
any Subsidiary (or with respect to an employee benefit plan subject to Title IV
of ERISA, any ERISA Affiliate )or with respect to which the Company or any
Subsidiary could incur liability.

“Environmental Claim” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings arising under any
Environmental Law (hereafter “Claims”) or any permit issued under any such law,
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions, damages, penalties or fines pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the indoor or outdoor
environment.

 

-7-



--------------------------------------------------------------------------------

“Environmental Law” shall mean any and all Federal, state, provincial, foreign
or local statute, law, rule, regulation, ordinance, code, legally binding
guideline or written policy and rule of common law now or hereafter in effect
and in each case as amended, and any legally binding judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment relating to the indoor or outdoor environment, employee
health or safety or Hazardous Material, including, without limitation, CERCLA;
RCRA; the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; any
state, local or foreign counterparts or equivalents, in each case as amended.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, taken together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for the purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Sections 414(m) and 414(o) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than an event for which the 30-day notice period is waived by regulation;
(b) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) the filing pursuant to Section 412 of the Code of an application for
a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability to the
PBGC under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of or the appointment of a trustee to administer
any Plan; (f) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan, from the Company or any
ERISA Affiliate of any notice, concerning the imposition of “withdrawal
liability” (within the meaning of Section 4201 of ERISA) or a determination that
a Multiemployer Plan is or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA (h) the failure to make by its due date
a required contribution under Section 412(m) of the Code (or Section 430(j) of
the Code, as amended by the Pension Protection Act of 2006) with respect to a
Pension Plan or the failure to make any required contribution to a Multiemployer
Pension Plan; (i) the “substantial cessation of operations” within the meaning
of Section 4062(e) of ERISA with respect to a Pension Plan; or (j) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to the Company or any ERISA Affiliate.

“Eurodollar Loan” shall mean each Loan designated as such by the Company at the
time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate offered quotation to first-class banks in the
London interbank Eurodollar market by the

 

-8-



--------------------------------------------------------------------------------

Administrative Agent for Dollar deposits of amounts in immediately available
funds comparable to the outstanding principal amount of the Eurodollar Loan of
the Administrative Agent (in its capacity as a Lender) at approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period; provided that in the event that such rate is not available at
such time for any reason, then this component of the “Eurodollar Rate” with
respect to such Eurodollar Loan for such Interest Period shall be the offered
quotation to first-class banks in the interbank Eurodollar market by DBTCA for
Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Eurodollar Loan of DBTCA with maturities
comparable to the Interest Period applicable to such Eurodollar Loan commencing
two Business Days thereafter as of 11:00 A.M. (London time) on the date which is
two Business Days prior to the commencement of such Interest Period; divided
(and rounded off to the nearest 1/1000 of 1%) by (b) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

“Event of Default” shall have the meaning provided in Section 9.

“Excess Cash Flow” shall mean, for any period, the difference between (a) the
sum of (i) Consolidated EBITDA for such period and (ii) the decrease, if any, in
Adjusted Working Capital from the first day to the last day of such period, and
(b) the sum of (i) an amount equal to the amount of Capital Expenditures (but
excluding Capital Expenditures financed with equity or Indebtedness (other than
with ABL Loans)) made during such period, (ii) without duplication of amounts
deducted under preceding clause (b)(i), the amounts expended by the Company and
its Subsidiaries in respect of Permitted Acquisitions (but excluding Permitted
Acquisitions financed with equity or Indebtedness other than with Loans or ABL
Loans), (iii) the aggregate amount of permanent principal payments of
Indebtedness of the Company and its Subsidiaries (but excluding repayments of
(A) Indebtedness made with the proceeds of equity or with other Indebtedness
(other than with the Loans), (B) Loans; provided that repayments of the Loans
shall be deducted in determining Excess Cash Flow if such repayments were made
pursuant to regularly scheduled mandatory amortization payments thereof, and
(C) ABL Loans), during such period, (iv) the increase, if any, in Adjusted
Working Capital from the first day to the last day of such period, (v) an amount
of cash spent during such period with respect to expenses accrued on the
Company’s balance sheet in connection with the Transaction or a Permitted
Acquisition including purchase accounting reserves, (vi) the aggregate amount of
Dividends paid during such period under Section 8.03(iii), (vii) cash taxes paid
by the Company and its Subsidiaries, (viii) investments made during such period
pursuant to Section 8.05(xix) (but excluding any such investment financed with
equity or Indebtedness); (ix) reductions in purchase accounting reserves or
reductions in other long term liabilities on the balance sheet of the Company
for the period May 31, 2007 through November 30, 2007, and for each Excess Cash
Payment Period thereafter; and (x) Consolidated Cash Interest Expense for such
period.

“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of the Company (beginning with its fiscal year ended
November 30, 2007).

“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date, (i) the period from June 1, 2007 through
November 30, 2007 and (ii) thereafter, the immediately preceding fiscal year of
the Company (beginning with its fiscal year ended November 30, 2008).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

-9-



--------------------------------------------------------------------------------

“Existing Indebtedness” shall have the meaning provided in Section 5.06(d).

“Existing Note Tender Offer and Consent Solicitation” shall mean the Company’s
tender offer to purchase for cash any and all of the outstanding Senior Secured
Notes issued by the Company and related solicitation of the consents of the
holders of the Senior Secured Notes to (a) certain proposed amendments to the
Senior Secured Note Indenture, and (b) the release and termination of all liens
in the collateral securing the Senior Secured Notes, in accordance with the
terms of an Offer to Purchase and Consent Solicitation Statement dated April 20,
2007.

“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of the Administrative Agent or the Collateral Agent in
connection with this Agreement, any other Credit Document or otherwise in its
capacity as the Administrative Agent under this Agreement or the Collateral
Agent under any Security Document, whether incurred heretofore or hereafter,
which expenses shall include, without limitation, the cost of record searches,
the reasonable fees and expenses of attorneys and paralegals, all reasonable and
invoiced costs and expenses incurred by the Administrative Agent (and the
Collateral Agent) in opening lender accounts, depositing checks, electronically
or otherwise receiving and transferring funds, and any other charges imposed on
the Administrative Agent (and the Collateral Agent) due to insufficient funds of
deposited checks and the standard fee of the Administrative Agent (and the
Collateral Agent) relating thereto, reasonable fees and expenses of accountants,
appraisers or other consultants, experts or advisors employed or retained by the
Administrative Agent and the Collateral Agent, fees and taxes related to the
filing of financing statements, costs of preparing and recording any other
Credit Documents, all expenses, costs and fees set forth in this Agreement and
the other Credit Documents, all other fees and expenses required to be paid
pursuant to any other letter agreement and all fees and expenses incurred in
connection with releasing Collateral and the amendment or termination of any of
the Credit Documents.

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries (taken as a
whole and determined on an enterprise basis), would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“Final Maturity Date” shall mean (a) in respect of the Loans, May 22, 2014 and
(b) in respect of any Incremental Loans, May 22, 2014 or such later date as
specified in the respective Incremental Term Commitment Agreement.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens (excluding
Permitted Liens as described in clause (y) of Section 8.01(v), but taking into
account the relative priorities set forth in the ABL/Term Loan Intercreditor
Agreement) applicable to such Collateral which as a matter of law (and giving
effect to any actions taken pursuant to the

 

-10-



--------------------------------------------------------------------------------

last paragraph of Section 8.01) have priority over the respective Liens on such
Collateral created pursuant to the relevant Security Document.

“Flood Hazard Property” means a Mortgaged Property and/or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having flood or mudslide hazards.

“Foreign Subsidiary” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.

“Foreign Subsidiary Loans” shall have the meaning provided in
Section 8.05(viii).

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Margins and Sections 4.02 and 8.05(xvi),
including defined terms as used therein, and for all purposes of determining the
Net Leverage Ratio, are subject (to the extent provided therein) to
Section 11.07(a).

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guaranteed Obligations” shall have the meaning provided in the Subsidiary
Guarantees. “Guarantor” shall mean each Subsidiary Guarantor.

“Guarantee” or “Guarantees” shall mean and include the Subsidiary Guarantee
executed by the Domestic Subsidiaries of the Company.

“Hazardous Material” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos, urea formaldehyde foam insulation, transformers
or other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; and (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “restricted hazardous materials,”
“extremely hazardous materials,” “restrictive hazardous wastes,” “toxic
substances,” “toxic pollutants,” “contaminants” or “pollutants,” or words of
similar meaning and regulatory effect under any applicable Environmental Law.

“Inactive Subsidiary” shall mean any Subsidiary of the Company that does not
have any assets in excess of $100,000 or has not had revenues in excess of
$100,000 for the Test Period then most recently ended.

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Term Commitment on a given Incremental Term Commitment Date,
the satisfaction of each of the following conditions on or prior to the
effective date of the respective Incremental Term Commitment Agreement: (a) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Incremental Loans in an aggregate
principal amount equal to the full amount of Incremental Term Commitments then
provided had been incurred, and the proposed Permitted Acquisition (if any) to
be financed with the proceeds of such Incremental Loans had been consummated, on
such date of effectiveness) and all of the representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects at such time (unless stated

 

-11-



--------------------------------------------------------------------------------

to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); (b) the delivery by the Company to the Administrative Agent of an
officer’s certificate executed by an Authorized Officer of the Company and
certifying as to compliance with preceding clause (a); (c) the delivery by the
Company to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each
Subsidiary Guarantor, acknowledging that such Incremental Term Commitment and
all Incremental Loans subsequently incurred pursuant to such Incremental Term
Commitment shall constitute (and be included in the definition of) “Guaranteed
Obligations” under the Subsidiaries Guarantee; (d) the delivery by the Company
to the Administrative Agent of an opinion or opinions, in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the Credit
Parties reasonably satisfactory to the Administrative Agent and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Closing Date pursuant to Section 5.04 as may be
reasonably requested by the Administrative Agent, and such other matters
incident to the transactions contemplated thereby as the Administrative Agent
may reasonably request; (e) the delivery by the Company and the other Credit
Parties to the Administrative Agent of such other officers’ certificates, board
of director resolutions and evidence of good standing as the Administrative
Agent shall reasonably request; and (f) the completion by the Company and the
other Credit Parties of such other actions as the Administrative Agent may
reasonably request in connection with such Incremental Term Commitment.

“Incremental Loans” shall mean any loans incurred pursuant to an Incremental
Term Commitment pursuant to Section 2.15.

“Incremental Scheduled Repayment” shall have the meaning provided in
Section 4.02(a)(ii).

“Incremental Scheduled Repayment Date” shall have the meaning provided in
Section 4.02(a)(ii).

“Incremental Term Commitment” shall mean, for any Lender or prospective Lender,
any commitment by such Lender or prospective Lender to make Incremental Loans to
the Company as agreed to by such Lender in the respective Incremental Term
Commitment Agreement delivered pursuant to Section 2.15.

“Incremental Term Commitment Agreement” shall mean each Incremental Term
Commitment Agreement in the form of Exhibit M (appropriately completed) executed
in accordance with Section 2.15.

“Incremental Term Commitment Date” shall mean each date upon which an
Incremental Term Commitment under an Incremental Term Commitment Agreement
becomes effective, and the respective Incremental Loans are incurred, as
provided in Section 2.15(b).

“Incremental Term Lender” shall have the meaning specified in Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn
under all letters of credit issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (iv) the aggregate amount required
to be capitalized under leases under which such Person is the lessee, (v) all
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e.,

 

-12-



--------------------------------------------------------------------------------

take-or-pay and similar obligations, (vi) all Contingent Obligations of such
Person in respect of Indebtedness of the types described in clauses
(i)–(v) above or (vii) below, and (vii) all net obligations or exposure under
any Interest Rate Protection Agreement or Other Hedging Agreement or under any
similar type of agreement or arrangement; provided that Indebtedness shall not
include (a) payables and accrued expenses, in each case arising in the ordinary
course of business or (b) other obligations with respect to non-compete and
consulting agreements which are or were entered into in connection with a
Permitted Acquisition.

“Intercompany Loans” shall have the meaning provided in Section 8.05(vii).

“Intercompany Note” shall mean promissory notes, substantially in the form of
Exhibit I evidencing Intercompany Loans.

“Interest Coverage Ratio” shall mean for any Test Period, the ratio of
Consolidated EBITDA for such Test Period to Consolidated Interest Expense for
such Test Period.

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit N (appropriately completed).

“Lender” shall mean each Person listed on Schedule 1.01(b), as well as any
Person which becomes a “Lender” hereunder pursuant to Section 2.15 or 11.04(b).

“Lending Affiliate” shall mean, with respect to any Person, any other Person
(i) directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 50% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, leasehold
mortgagee, leasehold deed of trust, leasehold deed to secure debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other) or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, and any lease having substantially the same effect as
any of the foregoing).

“Loan” shall have the meaning provided in Section 2.01; provided that following
any Incremental Term Commitment Date the term “Loans” shall include any
Incremental Loans.

“Margin Stock” shall have the meaning provided in Regulation U.

 

-13-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect upon, the operations, business, condition (financial or
otherwise) of the Company and its Subsidiaries taken as a whole, the Collateral
or any guarantor of the Obligations; (b) a material impairment of the Company or
any Affiliate of the Company to perform under any Credit Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Company of any Credit Document to which it
is a party.

“Minimum Amount” shall mean (i) with respect to Types of Loans maintained as
Eurodollar Loans, $5,000,000 (and multiples of $1,000,000 in excess thereof or
as the Administrative Agent may otherwise agree) and (ii) with respect to Types
of Loans maintained as Base Rate Loans, $1,000,000 (and multiples of $1,000,000
in excess thereof or as the Administrative Agent may otherwise agree).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” or “Mortgages” shall have the meaning provided in Section 7.16(a)
and, after the execution and delivery thereof, shall include each Additional
Mortgage.

“Mortgage Policies” shall have the meaning provided in Section 7.16(b) and,
after the execution and delivery of any Additional Mortgage, shall include each
Mortgage Policy delivered in connection therewith pursuant to Section 7.11.

“Mortgaged Property” shall have the meaning provided in Section 7.16(a) and,
after the execution and delivery of any Additional Mortgage, shall include the
respective Additional Mortgaged Property.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net of (x) cash expenses of sale (including
brokerage fees, if any, and payment of principal, premium and interest of
Indebtedness (other than the Loans) required to be repaid as a result of such
Asset Sale) and (y) incremental Federal, state and local taxes paid or payable
as a result thereof.

“Net Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Net Debt on such date to (y) Consolidated EBITDA for the Test
Period most recently ended on or prior to such date; provided that for the
purposes of determining the Net Leverage Ratio any gain or loss arising from
extraordinary items, as determined in accordance with GAAP, or from any
non-recurring charges consisting of charges for restructurings, reductions in
work force, and plant closing and consolidations and other non-recurring charges
not to exceed $2,000,000 for any 12 month period for all such items in the
aggregate shall not be included in the calculation of Consolidated Net Income
related thereto. All calculations of the Net Leverage Ratio shall be made on pro
forma basis.

“Non-Guarantor Subsidiary” shall mean Muraspec N.A. LLC and OMNOVA Overseas,
Inc. (to the extent such entities continue to have de minimis assets).

“Note” shall have the meaning provided in Section 2.05(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion” shall have the meaning provided in Section 2.06.

 

-14-



--------------------------------------------------------------------------------

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, MS NYC60-0208, New York, New
York 10005, Attention: Evelyn Thierry, Telephone No.: (212) 250-6113, and
Telecopier No.: (212) 797-5690, and (ii) for operational notices, the office of
the Administrative Agent located at 100 Plaza One, 8th Floor, Jersey City, New
Jersey 07311, Attention: Maxeen Jacques, Telephone No.: (201) 593-2483, and
Telecopier No.: (201) 593-2307, or (in either case) such other office or person
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document.

“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against fluctuations of currency values or
commodity prices.

“Participant Register” shall have the meaning provided in Section 11.04(a).

“Patriot Act” shall have the meaning provided in Section 11.15.

“Payment Office” shall mean in respect of all Loans made to the Company, Fees
and, all other amounts owing under this Agreement, the office of the
Administrative Agent located at 100 Plaza One, 8th Floor, Jersey City, New
Jersey 07311, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Plan” means a Plan that is also a pension plan (as defined in
Section 3(2) of ERISA) subject to Title IV of ERISA which the Company or any
ERISA Affiliate sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a Multiemployer Plan has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Acquisition” shall mean the acquisition by the Company of all or
substantially of the assets, or more than 50% of the equity securities, of a
Person or a business (the “Target”), in each case subject to the satisfaction of
the following conditions:

(i)    consideration provided by the Company for such Permitted Acquisition
shall consist solely of equity in the Company (or proceeds from equity issued by
the Company), and proceeds of Indebtedness permitted by Section 8.04, and/or
investments permitted by Section 8.05(xv);

(ii)    such Permitted Acquisition shall only involve assets comprising a
business, or those assets of a business, in the lines of business conducted by
the Company and its Subsidiaries

 

-15-



--------------------------------------------------------------------------------

on the Closing Date and any business similar, ancillary or related thereto or
which constitutes a reasonable extension or expansion thereof, including in
connection with the Company’s existing and future technology, trademarks and
patents, and which business would not subject the Administrative Agent or any
Lender to regulatory or third party approvals in connection with the exercise of
its rights and remedies under this Agreement or any other Credit Documents other
than approvals applicable to the exercise of such rights and remedies with
respect to the Company prior to such Permitted Acquisition;

(iii)    such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors;

(iv)    no additional Indebtedness shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of the Company and the Target after
giving effect to such Permitted Acquisition, except ordinary course payables,
accrued expenses and unsecured Indebtedness of Target or as otherwise permitted
by Section 8.04;

(v)    the Target shall have positive Consolidated EBITDA (substituting the
Target for the “Company” in the definition thereof) for the trailing
twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target’s financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within sixty (60) days prior to the date of consummation of such Permitted
Acquisition.

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition shall be a Permitted Acquisition only if all
requirements of Section 8.05(xv) are met with respect thereto.

“Permitted Debt” shall mean subordinated or senior unsecured Indebtedness of the
Company, provided that (a) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption, sinking fund obligation or other
payment prior to the maturity date of the Loans, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights upon an event of default and (b) the
covenants, events of default, guarantees and other terms for such Indebtedness
(provided that such Indebtedness shall have interest rates and redemption
premiums determined by the board of directors of the Company to be market rates
and premiums at the time of incurrence of such Indebtedness), taken as a whole,
are determined by the board of directors of the Company to be market terms on
the date of incurrence and in any event are not more restrictive on the Company
and the Subsidiaries, or materially less favorable to the Lenders, than the
terms of the Credit Documents and do not require the maintenance or achievement
of any financial performance standards other than as a condition to taking
specified actions, provided that a certificate of an Authorized Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness and drafts of the
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Company within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which is disagrees).

“Permitted Dividend Amount” shall mean, at any time, an amount equal to the sum
of (a) $15,000,000, plus (b) if positive, an amount equal to 50% of Consolidated
Net Income for the period from June 1, 2007 to the end of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 7.01 (a) or (b), minus if negative, 100% of such loss for such
period.

 

-16-



--------------------------------------------------------------------------------

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the title insurance policy or title
commitment delivered with respect thereto, all of which exceptions must be
acceptable to the Administrative Agent in its reasonable discretion.

“Permitted Liens” shall have the meaning provided in Section 8.01.

“Permitted Refinancing ABL Credit Facility” shall mean a credit facility entered
into by one or more Credit Parties that refinances in fall the ABL Loans and ABL
Letters of Credit, so long as (a) such credit facility does not contain
mandatory repayment provisions other than those of the type set forth in the ABL
Credit Agreement and so long as same are no more restrictive on the Company and
its Subsidiaries than those contained in the ABL Credit Agreement, (b) such
refinancing does not (i) increase the available credit to an amount in excess of
the amount permitted by clause (vii) of Section 8.04 or (ii) provide for any
guarantees or security other than guarantees from one or more Guarantors and
security in all or any portion of the Collateral, (c) to the extent then in
effect, such credit facility is subject to the ABL/Term Loan Intercreditor
Agreement, and (d) the other terms and conditions thereof, when taken as a
whole, are no more restrictive on the Company and its Subsidiaries than those
contained in the ABL Credit Agreement.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Company or a Subsidiary of the Company or an ERISA Affiliate,
and each such plan for the five year period immediately following the latest
date on which the Company, or a Subsidiary of the Company or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

“Pledge Agreement” shall have the meaning provided in Section 5.07.

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

“Pledged Securities” shall have the meaning provided in the Pledge Agreement.

“Pledgee” shall have the meaning provided in the Pledge Agreement.

“Prime Lending Rate” shall mean the rate which DBTCA announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes. The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. DBTCA may make commercial loans or other loans at rates of interest
at, above or below the Prime Lending Rate.

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum and that were prepared by or on behalf of the Company and
its Subsidiaries and delivered to the Administrative Agent and the Lenders prior
to the Closing Date.

“Qualified Credit Party” shall mean the Company and each Wholly-Owned Subsidiary
Guarantor.

 

-17-



--------------------------------------------------------------------------------

“Quarterly Payment Date” shall mean the last Business Day of each February, May,
August and November.

“RCRA” shall mean the Resource Conservation and Recovery Act, as amended, 42
U.S.C. § 6901 et seq.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements thereto and fixtures thereon.

“Recovery Event” shall mean the receipt by the Company or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable (i) by
reason of theft, loss, physical destruction or damage or any other similar event
with respect to any Mortgaged Property, and (ii) under any policy of insurance
required to be maintained under Section 7.03 as relating to any Mortgaged
Property.

“Refinanced Term Loans” shall have the meaning provided in Section 11.12(d).

“Refinancing” shall mean the repurchase and retirement of the Senior Secured
Notes pursuant to the Existing Note Tender Offer and Consent Solicitation.

“Refinancing Documents” shall mean all documents entered into to effect the
Refinancing.

“Register” shall have the meaning provided in Section 11.14.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Replacement Term Loans” shall have the meaning provided in Section 11.12(d).

“Required Lenders” shall mean Lenders the sum of whose outstanding Loans
constitute greater than 50% of the sum of the total outstanding Loans.

“Returns” shall have the meaning provided hi Section 6.09.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Scheduled Repayment Dates” shall have the meaning provided in Section 4.02(a).

 

-18-



--------------------------------------------------------------------------------

“Scheduled Repayments” shall have the meaning provided in Section 4.02(a).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b).

“Secured Creditors” shall have the meaning assigned to that term in the Security
Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 5.08.

“Security Agreement Collateral” shall mean all “Collateral” as defined in each
Security Agreement.

“Security Documents” shall mean the Pledge Agreement, the Security Agreement,
each Mortgage and after the execution and delivery thereof, each Additional
Security Document and any other related document, agreement or grant pursuant to
which the Company or any of its Subsidiaries grants, protects or continues a
security interest in favor of the Collateral Agent for the benefit of the
Secured Creditors.

“Senior Secured Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Senior Debt at such time to Consolidated EBITDA for the Test Period
most recently ended. All calculations of the Senior Secured Leverage Ratio shall
be made on pro forma basis.

“Senior Secured Note Indenture” shall mean the Indenture, dated as of May 28,
2003, entered into by and between the Company and The Bank of New York, as
trustee thereunder, with respect to the Senior Secured Notes.

“Senior Secured Notes” shall mean the 11-1/4% Senior Secured Notes due 2010
issued by the Company under the Senior Secured Note Indenture.

“Stand Still Period” shall have the meaning provided in Section 9.04.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company: provided that
except for Sections 6.14, 6.17, 7.01(h) and 7.12, any reference to Subsidiary of
the Company shall exclude the following interests owned by the Company:
CPPC-Decorative Products Company Limited, a Thailand limited company, Decorative
Products (Singapore) Pte. Ltd., a Singapore limited company, CG-Omnova
Decorative (Shanghai) Co., a Chinese enterprise, RohmNova LLC, a Delaware
limited liability company, Beston OMNOVA Plastics (Taicang) Co. Ltd. and an
entity to be formed for purposes of effecting transactions with the Asian Latex
Businesses; provided further that at any time that any of the foregoing entities
becomes a direct or indirect Wholly-Owned Subsidiary of the Company, the Company
may at its option by written notice to the Administrative Agent designate such
entity a Subsidiary for all purposes under this Agreement.

 

-19-



--------------------------------------------------------------------------------

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Company,
whether existing on the Closing Date or established, created or acquired after
the Closing Date, unless and until such time as the respective Domestic
Subsidiary is released from all of its obligations under the Subsidiary
Guarantee in accordance with the terms and provisions thereof. Notwithstanding
the foregoing, no Non-Guarantor Subsidiary shall be a Subsidiary Guarantor
except to the extent provided in the definition of Non-Guarantor Subsidiary.

“Subsidiary Guarantee” shall have the meaning provided in Section 5.09.

“Target” shall have the meaning provided in the definition of “Permitted
Acquisition”.

“Taxes” shall have the meaning provided in Section 4.04(a).

“Test Period” shall mean, at any time, each period of four consecutive fiscal
quarters of the Company then last ended (in each case taken as one accounting
period).

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Transaction” shall mean (i) the consummation of the Refinancing, (ii) the
incurrence of the ABL Loans, if any, (iii) the incurrence of the Loans hereunder
on the Closing Date and (iv) the payment of fees and expenses in connection with
the foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“United States” and “U.S.” shall each mean the United States of America.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the sum of the products obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Company that is a Wholly-Owned Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean any Foreign Subsidiary of the
Company that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock or other equity interests (other than (a) director’s
qualifying shares and (b) any other shares of equity interests of a Foreign
Subsidiary of the Company (not to exceed 5% of such Foreign Subsidiary’s total
equity interests (determined on a fully diluted basis) required by law to be
issued to Persons other than the Company and its Wholly-Owned Subsidiaries)) is
at the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned

 

-20-



--------------------------------------------------------------------------------

Subsidiaries of such Person has a 100% equity interest at such time (other than
a portion of such equity interest of any Foreign Subsidiary (not to exceed 5% of
such Foreign Subsidiary’s total equity interest (determined on a fully diluted
basis) required by law to be issued to Persons other than the Company and its
Wholly-Owned Subsidiaries).

“Wholly-Owned Subsidiary Guarantor” shall mean, any Wholly-Owned Subsidiary of
the Company which is a Subsidiary Guarantor.

SECTION 2.    Amount and Terms of Credit.

2.01    The Commitments. Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make a term loan or loans (each a “Loan”
and collectively the “Loans”) to the Company, which (i) shall be incurred
pursuant to a single Borrowing on the Closing Date, (ii) shall be made and
maintained in Dollars, (iii) at the option of the Company, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans and
(iv) shall not exceed for any Lender an aggregate principal amount equal to such
Lender’s Commitment as of the Closing Date. Once repaid, Loans incurred
hereunder may not be reborrowed.

2.02    Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing shall not be less than the Minimum Amount. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than five
Borrowings of Eurodollar Loans hereunder (or such greater number as may be
acceptable to the Administrative Agent).

2.03    Notice of Borrowing.

(a)    The Company shall give the Administrative Agent at its Notice Office
written notice (or telephonic notice promptly confirmed in writing) of each Base
Rate Loan on the date of such Base Rate Loan, and at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of
each Eurodollar Loan; provided that (in each case) any such notice shall be
deemed to have been given on a certain day only if given before 11:00 A.M. (New
York time) on such day. Each such written notice or written confirmation of
telephonic notice (each, a “Notice of Borrowing”), shall be irrevocable and
shall be given by the Company in the form of Exhibit A, appropriately completed
to specify (i) the date of such incurrence (which shall be a Business Day),
(ii) the aggregate principal amount of the Loans to be made, (iii) whether the
Loans incurred pursuant to such Borrowing are to be initially maintained as Base
Rate Loans, or to the extent permitted hereunder, Eurodollar Loans, and (iv) in
the case of Eurodollar Loans, the initial Interest Period to be applicable
thereto. The Administrative Agent shall promptly (and in any event within one
Business Day after its receipt of a Notice of Borrowing) give each Lender notice
of such proposed incurrence, of such Lender’s proportionate share thereof and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.

(b)    Without in any way limiting the obligation of the Company to confirm in
writing any telephonic notice of any incurrence of Loans, the Administrative
Agent may act without liability upon the basis of telephonic notice of such
incurrence, believed by the Administrative Agent, in good faith to be from an
Authorized Officer of the Company prior to receipt of written confirmation. In
each such case, the Company hereby waives the right to dispute the
Administrative Agent’s record of the terms of such telephonic notice of such
incurrence of Loans absent manifest error.

2.04    Disbursement of Funds. No later than 12:00 Noon (New York time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion of each such Borrowing requested to be made on such date, in
immediately available funds at the Payment Office of

 

-21-



--------------------------------------------------------------------------------

the Administrative Agent. The Administrative Agent will make available to the
Company at the Payment Office in immediately available funds, the aggregate of
the amounts so made available by the Lenders prior to 1:00 P.M. (New York time)
on such day, to the extent of funds actually received by the Administrative
Agent. Unless the Administrative Agent shall have been notified by any Lender
prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may, in reliance upon such assumption, make
available to the Company a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Company and the Company shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover on demand from such Lender or the Company, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Company until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate and (ii) if recovered from the
Company, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the Company may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.

2.05    Notes.

(a)    At the request of any Lender, the Company’s obligation to pay the
principal of, and interest on, the Loans made by such Lender to the Company
shall be evidenced by a promissory note duly executed and delivered by the
Company substantially in the form of Exhibit B with blanks appropriately
completed in conformity herewith (each, a “Note” and, collectively, the
“Notes”).

(b)    The Note issued by the Company to any Lender shall (i) be executed by the
Company, (ii) be payable to the order of such Lender and be dated the date of
issuance, (iii) be in a stated principal amount equal to the aggregate initial
principal amount of the Loans of such Lender, (iv) mature on the Final Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01 and mandatory repayment as provided in Section 4.02 and (vii) be
entitled to the benefits of this Agreement and the Guarantees and be secured by
the Security Documents.

(c)    Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and will prior to any transfer of
any of its Notes endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation shall not
affect the Company’s obligations in respect of such Loans.

(d)    Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to the Company shall affect or in any manner impair the obligations of
the Company to pay the Loans (and all related Obligations) incurred by the
Company which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
Guarantees therefor provided pursuant to any Credit Document. Any Lender

 

-22-



--------------------------------------------------------------------------------

which does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (c). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the Company shall (at its expense) promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

2.6    Conversions. The Company shall have the option to convert on any Business
Day all or a portion equal to at least the applicable Minimum Amount of the
outstanding principal amount of the Loans made to the Company pursuant to one or
more Borrowings of one or more Types of Loans into a Borrowing or Borrowings of
another Type of Loan; provided that (i) except as otherwise provided in
Section 2.10(b), Eurodollar Loans may be converted into Base Rate Loans only on
the last day of an Interest Period applicable to the Eurodollar Loans being
converted and no such partial conversion of Eurodollar Loans shall reduce the
outstanding principal amount of such Eurodollar Loans made pursuant to a single
Borrowing to less than the applicable Minimum Amount, (ii) Base Rate Loans may
not be converted into Eurodollar Loans if any Default or Event of Default is in
existence on the date of the conversion (unless the Administrative Agent and the
Required Lenders otherwise agree) and (iii) no conversion pursuant to this
Section 2.06 shall result in a greater number of Borrowings of Eurodollar Loans
than is permitted under Section 2.02. Each such conversion (other than automatic
conversions pursuant to the last paragraph of Section 2.09) shall be effected by
the Company giving the Administrative Agent at its Notice Office prior to 12:00
Noon (New York time) at least three Business Days’ prior written notice (each, a
“Notice of Conversion”) specifying the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were made, the date of such
conversion (which shall be a Business Day) and, if to be converted into
Eurodollar Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its Loans.

2.07    Pro Rata Borrowings. All Borrowings of Loans under this Agreement shall
be incurred from the Lenders pro rata on the basis of their Commitments. It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.

2.08    Interest.

(a)    The Company agrees to pay interest in respect of the unpaid principal
amount of each Base Rate Loan from the date the proceeds thereof are made
available to the Company to (but excluding) the earlier of the conversion or
maturity (whether by acceleration or otherwise) of such Base Rate Loan, at a
rate per annum which shall be equal to the sum of the Applicable Margin plus the
Base Rate in effect from time to time.

(b)    The Company agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date the proceeds thereof are made
available to the Company to (but excluding) the earlier of the conversion or
maturity (whether by acceleration or otherwise) of such Euro dollar Loan, at a
rate per annum which shall, during each Interest Period applicable thereto, be
equal to the sum of the Applicable Margin plus the Eurodollar Rate for such
Interest Period.

(c)    Overdue principal and, to the extent permitted by law, overdue interest
in respect of each shall, in each case, bear interest at a rate per annum equal
to the greater of (x) the rate which is 2% in excess of the rate then borne by
such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans from time to time, and all other overdue amounts
payable hereunder and under any other Credit Document shall bear interest at a
rate per annum equal to the rate

 

-23-



--------------------------------------------------------------------------------

which is 2% in excess of the rate applicable to Loans that are maintained at
Base Rate Loans from time to time. Interest that accrues under this
Section 2.08(c) shall be payable on demand.

(d)    Accrued (and theretofore unpaid) interest shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date,
(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period and (iii) in respect of each Loan, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(e)    Upon each Interest Determination Date, the Administrative Agent shall
determine the respective interest rate for each Interest Period applicable to
the Eurodollar Loans for which such determination is being made and shall
promptly notify the Company and the Lenders thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

2.09    Interest Periods. At the time it gives any Notice of Borrowing in
respect of the making of the Loans on the Closing Date, or any Notice of
Conversion in respect of the conversion of any Loan (in the case of the initial
Interest Period applicable thereto) or no later than 12:00 Noon (New York time)
on the third Business Day prior to the expiration of an Interest Period
applicable to such Loan (in the case of any subsequent Interest Period), the
Company shall have the right to elect, by giving the Administrative Agent notice
thereof, the interest period (each, an “Interest Period”) applicable to such
Loan, which Interest Period shall, at the option of the Company, be a one, two,
three or six-month period, or such shorter period as the Administrative Agent
may agree in its sole discretion, or if agreed upon by each Lender making such
Eurodollar Loan, a nine or twelve-month period; provided that:

(i)    all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;

(ii)    the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
thereto from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Loans shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii)    if any Interest Period relating to a Eurodollar Loan begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;

(iv)    if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(v)    no Interest Period may be selected at any time when a Default or an Event
of Default is then in existence (unless the Administrative Agent and the
Required Lenders otherwise agree); and

(vi)    no Interest Period shall be selected which extends beyond the Final
Maturity Date.

 

-24-



--------------------------------------------------------------------------------

If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Company has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Company
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

2.10    Increased Costs, Illegality, etc.

(a)    In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate;

(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Loan which
such Lender deems to be material because of any change since the date of this
Agreement in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request (a “Change
in Law”), which (A) changes the basis of taxation of payment to any Lender of
the principal of or interest on such Loan or any other amounts payable hereunder
(except for (I) changes in the rate of tax on, or determined by reference to,
the net income or profits of such Lender, or any franchise tax based on the net
income or profits of such Lender, in either case pursuant to the laws of the
jurisdiction in which such Lender is organized or in which such Lender’s
principal office or applicable lending office is located or any subdivision
thereof or therein and (II) Taxes for which a payment is required pursuant to
Section 4.04(a)), (B) with respect to Eurodollar Loans, changes official reserve
requirements (but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the Eurodollar Rate) and/or
(C) with respect to Eurodollar Loans, imposes any other condition affecting such
Lender or the London interbank market or the position of such Lender in such
market; or

(iii)    at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any Change in Law, (y) impossible by compliance by any
Lender in good faith with any governmental request made after the date of this
Agreement (whether or not having force of law) or (z) impracticable as a result
of a Change in Law which materially and adversely affects the London interbank
market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i)) shall promptly give notice (by telephone confirmed in
writing) to the Company and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Company and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion given by the
Company with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Company,
(y) in the case of clause (ii) above, the Company agrees to pay to such Lender,
upon written demand therefor, such additional amounts (in the form of an
increased rate of,

 

-25-



--------------------------------------------------------------------------------

or a different method of calculating, interest or otherwise as such Lender in
its reasonable discretion shall determine) as shall be required to compensate
such Lender for such increased costs or reductions in amounts received or
receivable hereunder (a written notice as to the additional amounts owed to such
Lender, showing the basis for the calculation thereof, based on averaging and
attribution methods among customers which are reasonable, submitted to the
Company by such Lender in good faith shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Company shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

(b)    At any time that any Loan is affected by the circumstances described in
Section 2.10(a)(ii) or (iii), the Company may (and in the case of a Eurodollar
Loan affected by the circumstances described in Section 2.10(a)(iii) shall)
either (x) if the affected Loan is then being made initially or pursuant to a
conversion, cancel the respective Borrowing by giving the Administrative Agent
telephonic notice (confirmed in writing) on the same date that the Company was
notified by the affected Lender or the Administrative Agent pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected Loan is then out standing,
upon at least three Business Days’ written notice to the Administrative Agent
and the affected Lender, require the affected Lender to convert such Loan into a
Base Rate Loan or repay such Loan in full; provided, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 2.10(b).

(c)    If any Lender shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such Lender
or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s or such other corporation’s capital
or as sets as a consequence of such Lender’s Commitment or Loans hereunder or
its obligations hereunder to a level below that which such Lender or such other
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or such other corporation’s
policies with respect to capital adequacy), then from time to time, upon written
demand by such Lender (with a copy to the Administrative Agent), accompanied by
the notice referred to in the penultimate sentence of this clause (c), the
Company agrees to pay to such Lender such additional amount or amounts as will
compensate such Lender or such other corporation for such reduction. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use reasonable averaging and attribution methods. Each Lender,
upon determining that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Company (a copy
of which shall be sent by such Lender to the Administrative Agent), which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Company’s obligations to pay additional amounts pursuant
to this Section 2.10(c) upon the subsequent receipt of such notice except as
provided in Section 2.14. A Lender’s reasonable good faith determination of
compensation owing under this Section 2.10(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto.

2.11    Compensation. The Company agrees to compensate each Lender, upon its
written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans (but excluding loss of profits)) which such Lender
has sustained: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, Eurodollar
Loans does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion (whether or not withdrawn by the Company); (ii) if any
repayment

 

-26-



--------------------------------------------------------------------------------

Conversion (whether or not withdrawn by the Company); (ii) if any repayment
(including any repayment made pursuant to Section 4.01 or 4.02 or a result of an
acceleration of the Loans pursuant to Section 9 or as a result of the
replacement of a Lender pursuant to Section 2.13 or 11.12(b)) or conversion of
any Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the Company;
or (iv) as a consequence of (x) any other default by the Company to repay its
Loans when required by the terms of this Agreement or any Note held by such
Lender or (y) any election made pursuant to Section 2.10(b).

2.12    Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 4.04 with respect to such Lender, it will, if
requested by the Company, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of the Company or the right of any Lender
provided in Sections 2.10 and 4.04.

2.13    Replacement of Lenders.

(a)    (i) If any Lender refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as provided in Section 11.12(b) or
(ii) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 4.04 with respect to
any Lender which results in such Lender charging to the Company increased costs,
the Company shall have the right, in accordance with the requirements of
Section 11.04(b), if no Event of Default will exist after giving effect to such
replacement, to replace such Lender (the “Replaced Lender”) with an Eligible
Transferee or Transferees (collectively, the “Replacement Lender”), reasonably
acceptable to the Administrative Agent; provided that (i) at the time of any
replacement pursuant to this Section 2.13, the Replacement Lender shall enter
into one or more Assignment and Assumption Agreements pursuant to Section
11.04(b) (and with the assignment fee payable pursuant to said Section 11.04(b)
to be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of the Replaced
Lender and, in connection therewith, shall pay to (w) the Replaced Lender in
respect thereof an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the Replaced
Lender and (B) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender pursuant to Section 3.01 and (ii) all obligations
of the Company owing to the Replaced Lender (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement.

(b)    Upon the execution of the respective Assignment and Assumption
Agreements, the payment of amounts referred to in clauses (i) and (ii) of the
proviso contained in Section 2.13(a) and, if so requested by the Replacement
Lender, delivery to the Replacement Lender of the appropriate Note executed by
the Company, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions applicable to the Replaced Lender under
this Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.01
and 11.06), which shall survive as to such Replaced Lender.

2.14    Limitations on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 2.10 or 2.11 of this Agreement, unless a Lender
gives notice to the Company that it is obligated to pay an amount under the
respective Section within 180 days after the date such

 

-27-



--------------------------------------------------------------------------------

Lender incurs the respective increased costs, loss, expense or liability,
reduction in amounts received or receivable or reduction in return on capital,
then such Lender shall only be entitled to be compensated for such amount by the
Company pursuant to said Section 2.10 or 2.11, as the case may be, to the extent
the costs, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs 180 days prior to such Lender giving notice to the
Company that it is obligated to pay the respective amounts pursuant to said
Section 2.10 or 2.11 as the case may be; provided that if the circumstances
giving rise to such claims have a retroactive effect, then such 180-day period
shall be extended to include the period of such retroactive effect. This
Section 2.14 shall have no applicability to any Section of this Agreement other
than said Sections 2.10 or 2.11.

2.15    Incremental Term Commitments.

(a)    The Company shall have the right in coordination with the Administrative
Agent as to all of the matters set forth below in this Section 2.15, but without
requiring the consent of any of the Lenders, to request at any time and from
time to time after the Effective Date, that one or more Lenders (and/or one or
more other Persons which are Eligible Transferees and which will become Lenders
as provided below) satisfactory to the Administrative Agent (with such consent
not to be unreasonably withheld) provide Incremental Term Commitments and,
subject to the applicable terms and conditions contained in this Agreement, make
Incremental Loans pursuant thereto; provided, however, that (i) no Lender shall
be obligated to provide an Incremental Term Commitment as a result of any such
request by the Company, and until such time, if any, as such Lender has agreed
in its sole discretion to provide an Incremental Term Commitment and executed
and delivered to the Administrative Agent an Incremental Term Commitment
Agreement in respect thereof as provided in clause (b) of this Section 2.15,
such Lender shall not be obligated to fund any Incremental Loans, (ii) any
Lender (including any Eligible Transferee who will become a Lender) may so
provide an Incremental Term Commitment without the consent of any other Lender,
(iii) at the time of the incurrence of any Incremental Loans and immediately
after giving effect thereto, determined on a pro forma basis, the Interest
Coverage Ratio shall be greater than 2.00:1.00; (iv) the aggregate principal
amount of Incremental Loans that may be incurred under this Section 2.15 shall
not exceed the greater of (A) $75,000,000 and (B) an aggregate principal amount
such that, at the time of the incurrence of any Incremental Loans and
immediately after giving effect thereto, determined on a pro forma basis, the
Senior Secured Leverage Ratio for the most recently ended Test Period shall be
3.75:1.00 or lower, (v) all Incremental Loans made pursuant to an Incremental
Term Commitment (and all interest, fees and other amounts payable thereon) shall
be Obligations under this Agreement and the other applicable Credit Documents
and shall be secured by the Security Documents, and guaranteed under the
Subsidiary Guarantee, on a pari passu basis with all other Obligations secured
by the Security Documents and guaranteed under the Subsidiaries Guarantee,
(vi) the maturity date of any Incremental Loans shall not be earlier than the
Final Maturity Date, (vii) the Weighted Average Life to Maturity of any such
Incremental Loans shall be no shorter than the Weighted Average Life to Maturity
of the existing Loans, (viii) in the event the applicable margin on the
Incremental Loans exceeds the Applicable Margin on the existing Loans by more
than 50 basis points, the Applicable Margin of the existing Loans shall be
automatically increased such that the difference between the applicable margin
on the Incremental Loans shall not exceed the Applicable Margin on the existing
Loans by more than 50 basis points; provided that in the event that any upfront
fee payable to Incremental Term Lender in connection with the Incremental Loans
exceeds an amount equal to 50 basis points on such Incremental Term Lender’s
additional commitment, the Company will pay existing Lenders that are not
providing an additional commitment an amount equal to the number of basis points
by which the fee payable to the Incremental Term Lender exceeds 50 basis points
multiplied by the commitment of each existing Lender not providing an additional
commitment (it being understood that if the Incremental Loans are sold at a
discount, such discount shall be treated as an upfront fee), and (ix) except as
provided in clauses (vi)-(viii) above, the terms applicable to such Incremental
Loans (including the interest rates applicable thereto) shall be as set forth in
the respective Incremental Term Commitment Agreement.

 

-28-



--------------------------------------------------------------------------------

(b)    At the time of the provision of Incremental Term Commitments pursuant to
this Section 2.15, the Company, the Administrative Agent and each such Lender or
other Eligible Transferee which agrees to provide an Incremental Term Commitment
(each, an “Incremental Term Lender”) shall execute and deliver to the
Administrative Agent an Incremental Term Commitment Agreement, with the
effectiveness of such Incremental Term Lender’s Incremental Term Commitment to
occur (and with the respective Incremental Loans to be made) on the date set
forth in such Incremental Term Commitment Agreement, which date in any event
shall be no earlier than the date on which (w) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid
(including, without limitation, any agreed upon up-front or arrangement fees),
(x) all Incremental Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 2.15 shall have been satisfied, and (z) all
other conditions precedent that may be set forth in such Incremental Term
Commitment Agreement shall have been satisfied. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Commitment Agreement and to the extent requested by any Incremental Term Lender,
a Note will be issued, at the Company’s expense, to such Incremental Term Lender
in conformity with the requirements of Section 2.05.

SECTION 3.    Fees; Reductions of Commitment.

3.01    Fees. The Company agrees to pay to each Agent, for its own account, such
fees as are agreed to in writing by the Company and each Agent from time to
time.

3.02    Mandatory Reduction of Commitments.

(a)    The Commitment of each Lender shall terminate in its entirety on the
Closing Date (after giving effect to the incurrence of Loans on such date).

(b)    Each Incremental Term Commitment made pursuant to an Incremental Term
Commitment Agreement shall be terminated in its entirety on the respective
Incremental Term Commitment Date, in each case after giving effect to the making
of the respective Incremental Loans on such date.

SECTION 4.    Prepayments; Payments; Taxes.

4.01    Voluntary Prepayments. The Company shall have the right to prepay Loans,
without premium or penalty (except for amounts owing under Section 2.11), in
whole or in part from time to time on the following terms and conditions:

(i)    the Company shall give the Administrative Agent at its Notice Office
(A) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Base Rate Loans or (B) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Eurodollar Loans, which notice (in
each case) shall specify the amount of such prepayment and the Types of Loans to
be prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, which notice the
Administrative Agent shall promptly transmit to each of the Lenders;

(ii)    each partial prepayment in respect of any Loans shall be in an aggregate
principal amount of at least the applicable Minimum Amount and, if greater, in
integral multiples as set forth in the definition of Minimum Amount; provided
that no such voluntary partial prepayment of Eurodollar Loans made pursuant to
any Borrowing shall reduce the outstanding Loans made pursuant to such Borrowing
to an amount less than the applicable Minimum Amount;

 

-29-



--------------------------------------------------------------------------------

(iii)    each prepayment in respect of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and

(iv)    each prepayment of Loans pursuant to this Section 4.01 shall be applied
to the then remaining Scheduled Repayments and Incremental Scheduled Repayments
in such order as the Company shall specify to the Administrative Agent in
writing at the time of such prepayment, and if the Company fails to so specify
the application of such prepayment at the time of such prepayment, then such
prepayment shall be applied to reduce the then remaining Scheduled Repayments
and Incremental Scheduled Repayments in direct order of maturity (based upon the
then remaining principal amount of each such Scheduled Repayment and Incremental
Scheduled Repayment).

4.02    Mandatory Repayments.

(a)    (i) In addition to any other mandatory repayments pursuant to this
Section 4.02, on the last Business Day of each fiscal quarter (beginning with
the last Business Day of August 2007) (each, a “Scheduled Repayment Date”), the
Company shall repay a principal amount of the Loans, to the extent then
outstanding, as is set forth opposite each such fiscal quarter below or the
Final Maturity Date, as applicable (each such repayment, as the same may be
reduced as provided in Section 4.01 or 4.02(f), a “Scheduled Repayment”):

 

Scheduled Repayment Dates

   Amount

Each fiscal quarter ending from August 2007 through February 2014:

   $ 375,000

The Final Maturity Date

   $ 139,875,000

(ii)    In addition to any other mandatory repayments pursuant to this
Section 5.02, the Company shall be required to make, with respect to Incremental
Loans, to the extent then outstanding, scheduled amortization payments of such
Incremental Loans on the dates and in the principal amounts set forth in the
respective Incremental Term Commitment Agreement (each such date, an
“Incremental Scheduled Repayment Date”, and each such repayment, as the same may
be reduced as provided in Section 4.01 and 4.02(f), an “Incremental Scheduled
Repayment”).

(b)    In addition to any other mandatory repayments pursuant to this
Section 4.02, within one Business Day following each date after the Closing Date
upon which the Company and/or any of its Subsidiaries receives any proceeds from
any incurrence of Indebtedness (excluding any Indebtedness permitted to be
incurred pursuant to Section 8.04 as such Section 8.04 is in effect on the
Closing Date), an amount equal to 100% of the cash proceeds therefrom (net of
underwriting discounts or placement discounts and commissions and other
reasonable fees and costs associated therewith) shall be applied as a mandatory
repayment in accordance with the requirements of Sections 4.02(f) and (g).

(c)    In addition to any other mandatory repayments pursuant to this
Section 4.02, within one Business Day following each date on and after the
Closing Date upon which the Company and/or any of its Subsidiaries receives Cash
Proceeds from any Asset Sale, an amount equal to 100% of the Net Cash Proceeds
therefrom shall be applied as a mandatory repayment in accordance with the
requirements

 

-30-



--------------------------------------------------------------------------------

of Sections 4.02(f) and (g); provided that such Net Cash Proceeds shall not be
required to be so applied on such date if no Default or Event of Default then
exists and the Company delivers a certificate to the Administrative Agent on or
prior to such date stating that such Net Cash Proceeds shall be used either
(i) to purchase assets used or to be used in the business of the Company or its
Subsidiaries in compliance with this Agreement or (ii) to purchase equity
interests in a Person engaged in a business of a type described in Section 8.10
in connection with a Permitted Acquisition, in each case within 270 days
following the date of such Asset Sale (which certificate shall set forth the
estimates of the proceeds to be so expended), and provided, further, that if all
or any portion of such Net Cash Proceeds not so applied in accordance with
Sections 4.02(f) and (g) are not so used within such 270 day period, such
remaining portion shall be applied on the last day of such period as a mandatory
repayment as provided above in this Section 4.02(c).

(d)    In addition to any other mandatory repayments pursuant to this
Section 4.02, on each Excess Cash Payment Date, an amount equal to the remainder
of (A) applicable ECF Percentage of the Excess Cash Flow for the relevant Excess
Cash Payment Period minus (B) the aggregate principal amount of all voluntary
prepayments of ABL Loans and Loans (but, in the case of the ABL Loans, only to
the extent accompanied by a voluntary reduction to the “Commitments” as defined
in the ABL Credit Agreement) during such period, in each case to the extent made
with internally generated funds shall be applied as a mandatory repayment in
accordance with the requirements of Sections 4.02(f) and (g).

(e)    In addition to any other mandatory repayments pursuant to this
Section 4.02, within 10 days following each date after the Closing Date on which
the Company or any of its Subsidiaries receives any proceeds from any Recovery
Event, an amount equal to 100% of the proceeds of such Recovery Event (net of
reasonable costs including, without limitation, legal costs and expenses and
taxes incurred in connection with such Recovery Event) shall be applied as a
mandatory repayment in accordance with the requirements of Sections 4.02(f) and
(g); provided that so long as no Default or Event of Default then exists and to
the extent such proceeds do not exceed $30,000,000, such proceeds shall not be
required to be so applied on such date to the extent that the Company has
delivered a certificate to the Administrative Agent on or prior to such date
stating that such proceeds shall be (or have been, as the case may be) used to
repair, replace or restore any properties or assets in respect of which such
proceeds were paid or purchase assets used or to be used in the business of the
Company or its Subsidiaries in compliance with this Agreement (i) within 360
days following the date of such Recovery Event (which certificate shall set
forth the estimates of the proceeds to be so expended) or (ii) on or after the
date of the event giving rise to the relevant Recovery Event so long as such
date is not more than 60 days prior to the date of such Recovery Event (which
certificate shall set forth the amounts of the proceeds actually expended);
provided, further, that if all or any portion of such proceeds not required to
be applied in accordance with Sections 4.02(f) and (g) pursuant to the preceding
proviso are not so used within the periods provided in the immediately preceding
proviso, such remaining portion shall be applied on the last day of such period
as a mandatory repayment in accordance with the requirements of Sections 4.02(f)
and (g).

(f)    Each amount required to be applied pursuant to Sections 4.02(b), (c),
(d) and (e) in accordance with this Section 4.02(f) shall be applied to repay
the outstanding principal amount of Loans; provided, however, that (x) if at the
time of any mandatory repayment pursuant to this Section 4.02(f) the ABL
Borrowing Availability is less than $15,000,000 (or, in the case of amounts
required to be applied pursuant to Section 4.02(d), $20,000,000), such mandatory
repayment instead shall be applied (i) first, to repay the outstanding principal
amount of the ABL Loans in an amount necessary to cause the ABL Borrowing
Availability to be equal to $15,000,000 (or, in the case of amounts required to
be applied pursuant to Section 4.02(d), $20,000,000), and (ii) second, to repay
the outstanding principal amount of the Loans, and (y) without limiting the
provisions of preceding sub-clause (x), if as part of any Asset Sale or Recovery
Event, any Collateral is being sold or has been damaged or taken (as the

 

-31-



--------------------------------------------------------------------------------

case may be) that is used in calculating the Borrowing Base (as defined in the
ABL Credit Agreement) then the amount of the Net Cash Proceeds from such Asset
Sale or the net proceeds from such Recovery Event (as the case may be) that is
attributable to such Collateral shall be applied to the outstanding ABL Loans in
an amount equal to the value of such Collateral for which credit is given in
such Borrowing Base (immediately prior to such Asset Sale or Recovery Event),
and the remaining portion of such Net Cash Proceeds or net insurance proceeds
shall be applied as a mandatory repayment in accordance with the requirements of
Sections 4.02(c) or (e), as the case may be.

(g)    With respect to each repayment of Loans required by this Section 4.02,
the Company may designate the Types of Loans which are to be repaid and, in the
case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which
such Loans were made; provided that: (i) if any repayment of Eurodollar Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar
Loans made pursuant to such Borrowing to an amount less than the applicable
Minimum Amount, such Borrowing shall be immediately converted into a Borrowing
of Base Rate Loans; (ii) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; (iii) each repayment shall
be applied to all outstanding Incremental Loans on a pro rata basis; and
(iv) each prepayment of Loans and Incremental Loans pursuant to this
Section 4.02 shall be applied to the then remaining Scheduled Repayments and
Incremental Scheduled Repayments in such order as the Company shall specify to
the Administrative Agent in writing at the time of such prepayment, and if the
Company fails to so specify the application of such prepayment at the time of
such prepayment, then such prepayment shall be applied to reduce the then
remaining Scheduled Repayments and Incremental Scheduled Repayments in direct
order of maturity (based upon the then remaining principal amount of each such
Scheduled Repayment and Incremental Scheduled Repayment). In the absence of a
designation by the Company as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

(h)    All outstanding Loans and Incremental Loans shall be repaid on the Final
Maturity Date.

4.03    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
no later than 12:00 Noon (local time in the city in which such payments are to
be made) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office of the Administrative Agent. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.

4.04    Net Payments; Taxes.

(a)    All payments made by or on behalf of the Company hereunder or under any
Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any income or franchise
tax imposed on or measured by the overall net income or profits of a Lender, or
any franchise tax or gross receipts taxes that are imposed in lieu of net income
or net profits taxes, in either case pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect
thereto (all such

 

-32-



--------------------------------------------------------------------------------

non-excluded charges being referred to collectively as “Taxes”). If any Taxes
are so levied or imposed, the Company agrees to pay the full amount of such
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. If any amounts are payable in respect of
Taxes pursuant to the preceding sentence, the Company agrees to reimburse each
Lender, upon the written request of such Lender, for taxes imposed on or
measured by the net income of such Lender pursuant to the laws of the
jurisdiction or any political subdivision or taxing authority thereof or therein
in which such Lender is organized or in which the principal office or applicable
lending office of such Lender is located as such Lender shall determine are
payable by, or withheld from, such Lender in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender pursuant to this sentence. The
Company will furnish to the Administrative Agent within 45 days after the date
of the payment of any Taxes is due pursuant to applicable law certified copies
of tax receipts evidencing such payment by the Company. The Company agrees to
indemnify and hold harmless each Lender and the Administrative Agent, and
reimburse such Lender or Administrative Agent within 10 days after its written
request, for the amount of any Taxes so levied or imposed and paid by such
Lender or Administrative Agent, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth the amount of such payment or liability and the
reasons therefore in reasonable detail delivered to Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(b)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Company and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 2.13 or 11.04 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) to the extent permitted by law, two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or Form W-8BEN (with respect to a complete exemption under an income tax
treaty) (or successor forms) certifying to such Lender’s entitlement as of such
date to a complete exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Note or (ii) to the
extent permitted by law, if the Lender is not a “Lender” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit C (any such certificate, a “Section
4.04(b)(ii) Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (with respect to the portfolio
interest exemption) (or successor form) certifying to such Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Lender agrees that from time to time after the Closing
Date, when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Company and the Administrative Agent, to the extent permitted by law, two
new accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Form W-8BEN (with respect to a complete exemption under an income
tax treaty), or Form W-8BEN (with respect to the portfolio interest exemption)
and a Section 4.04(b)(ii) Certificate, as the case may be, and such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Agreement and any Note or it shall
immediately notify the Company and the Administrative Agent of its inability to
deliver any such Form or Certificate in which case such Lender shall not be
required to deliver any such Form or Certificate pursuant to this
Section 4.04(b). Notwithstanding anything to the contrary contained in
Section 4.04(a), but subject to Section 11.04(b) and the immediately succeeding

 

-33-



--------------------------------------------------------------------------------

sentence, (x) the Company shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, Fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Lender has not provided to the Company U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Company shall not be obligated pursuant to
Section 4.04(a) to gross-up payments to be made to a Lender in respect of income
or similar taxes imposed by the United States if (I) such Lender has not
provided to the Company the Internal Revenue Service Forms required to be
provided to the Company pursuant to this Section 4.04(b) or (II) in the case of
a payment, other than interest, to a Lender described in clause (ii) above, to
the extent that such Forms do not establish a complete exemption from
withholding of such taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 4.04 and except as set forth
in Section 11.04(b), the Company agrees to pay additional amounts and to
indemnify each Lender in the manner set forth in Section 4.04(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes after the Closing Date
in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deducting or
withholding of such income or similar Taxes.

(c)    If the Company pays any additional amount under this Section 4.04 to a
Lender and such Lender determines in its sole discretion that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Company an amount that the Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by the Lender in such
year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine in its sole discretion consistent with the policies of such
Lender whether to seek a Tax Benefit; (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax carryover or carryback of such Lender that otherwise would
not have expired) of any Tax Benefit with respect to which such Lender has made
a payment to the Company pursuant to this Section 4.04(c) shall be treated as a
Tax for which the Company is obligated to indemnify such Lender pursuant to this
Section 5.04 without any exclusions or defenses; (iii) nothing in this
Section 4.04(c) shall require a Lender to disclose any confidential information
to the Company (including, without limitation, its tax returns); and (iv) no
Lender shall be required to pay any amounts pursuant to this Section 4.04(c) at
any time a Default or Event of Default exists. Notwithstanding anything to the
contrary, in no event will any Lender be required to pay any amount to the
Company the payment of which would place such Lender in a less favorable net
after-tax position than such Lender would have been in if the additional amounts
giving rise to such refund of Taxes had never been paid.

SECTION 5.    Conditions Precedent to Closing Date. The obligation of each
Lender to make Loans is subject to the satisfaction of the following conditions:

5.01    Execution of Agreement; Notes. On or prior to the Closing Date (i) this
Agreement shall have been executed and delivered as provided in Section 11.10
and (ii) there shall have been delivered to the Administrative Agent for the
account of each of the Lenders requesting them the appropriate Notes in each
case executed by the Company and in the amount, maturity and as otherwise
provided herein.

5.02    No Default; Representations and Warranties. On the Closing Date and also
after giving effect to each Credit Event on such date, (i) there shall exist no
Default or Event of Default and (ii)

 

-34-



--------------------------------------------------------------------------------

all representations and warranties contained herein or in the other Credit
Documents shall be true and correct in all material respects.

5.03    Officer’s Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate dated such date signed by the President or any
Vice President of the Company stating that all of the applicable conditions set
forth in Section 5.02, Section 5.06 and 5.11 have been met.

5.04    Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received (i) from Frost Brown Todd LLC, counsel to the Company and its
Subsidiaries, an opinion addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders and dated the Closing Date covering the matters
set forth in Exhibit D and (ii) from local counsel to the Company and its
Subsidiaries reasonably satisfactory to the Administrative Agent, opinions
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Closing Date, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall cover such matters
incident to the transactions contemplated herein and in the other Credit
Documents as the Administrative Agent may reasonably request.

5.05    Corporate Documents; Proceedings.

(a)    On the Closing Date, the Administrative Agent shall have received a
certificate, dated the Closing Date, signed by an Authorized Officer of each
Credit Party, and attested to by the Secretary or any Assistant Secretary of
such Credit Party, substantially in the form of Exhibit E with appropriate
insertions, together with copies of the Certificate of Incorporation and By-Laws
(or their equivalents) of such Credit Party and the resolutions of such Credit
Party referred to in such certificate, and the foregoing shall be reasonably
acceptable to the Administrative Agent.

(b)    All Business and legal proceedings and all instruments and agreements
relating to the transactions contemplated by this Agreement and the other
Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
Business proceedings, governmental approvals, good standing certificates and
bring-down certificates, if any, which the Administrative Agent may have
reasonably requested in connection therewith, such documents and papers where
appropriate to be certified by proper Business or governmental authorities.

5.06    Consummation of the Transaction.

(a)    On or prior to the Closing Date, the Company and certain of its
Subsidiaries shall have amended the ABL Credit Agreement and shall have incurred
the additional ABL Loans, if any, thereunder. All terms and conditions (and the
documentation) in connection with the incurrence of the ABL Loans (including,
without limitation, amortization, maturities, interest rate, interest periods,
covenants, defaults, remedies and other terms) shall be reasonably satisfactory
to the Administrative Agent and all conditions precedent to the incurrence of
the ABL Loans as set forth in the ABL Credit Documents shall have been satisfied
(and not waived without the consent of the Administrative Agent) to the
reasonable satisfaction of the Administrative Agent. The incurrence of the
additional ABL Loans shall have been consummated in all material respects in
accordance with the terms and conditions of the ABL Credit Documents and all
applicable laws.

(b)    All requisite material Governmental Authorities and third parties shall
have approved or consented to the Transactions, all applicable waiting or appeal
periods (including any extensions thereof) shall have expired and there shall be
no governmental or judicial action, actual or threatened,

 

-35-



--------------------------------------------------------------------------------

that could reasonably be expected to restrain, prevent or impose materially
burdensome conditions on the Transactions.

(c)    On or prior to the Closing Date, the Company shall have consummated the
Existing Note Tender Offer and Consent Solicitation and, on the Closing Date all
obligations of the Company and its Subsidiaries with respect to the Senior
Secured Notes shall have been paid in full or to the extent not tendered,
irrevocably called for redemption (the “Refinancing”), and all commitments,
security interests and guarantees in connection therewith shall have been
terminated and released, all to the reasonable satisfaction of the Lenders. The
Administrative Agent shall have received satisfactory evidence (including
satisfactory pay-off letters, mortgage releases, intellectual property releases
and UCC-3 termination statements) that the matters set forth in the immediately
preceding sentence have been satisfied as of the Closing Date.

(d)    On the Closing Date and after giving effect to the consummation of each
component of the Transaction to be consummated on or prior to the Closing Date,
the Company and its Subsidiaries shall have no indebtedness for money borrowed
or preferred stock outstanding other than (i) the Loans, (ii) the ABL Loans and
ABL Letters of Credit, (iii) intercompany Indebtedness among the Credit Parties
and (iv) certain other indebtedness existing on the Closing Date as listed on
Schedule 5.06(d) (with the Indebtedness described in sub-clause (i) in respect
of the ABL Letters of Credit and subclauses (iii) and (iv) being herein called
the “Existing Indebtedness”). On and as of the Closing Date, all of the Existing
Indebtedness shall remain outstanding after giving effect to the Transaction and
the other transactions contemplated hereby without any default or event of
default existing thereunder or arising as a result of the Transaction and the
other transactions contemplated hereby (except to the extent amended or waived
by the parties thereto on terms and conditions satisfactory to the
Administrative Agent), and there shall not have been any amendments or
modifications to the ABL Loan Credit Documents or any other Debt Agreements
other than as requested or approved by the Administrative Agent.

(e)    On or prior to the Closing Date, all material conditions precedent to the
consummation of the Transaction as is set forth in the documentation related
thereto shall have been satisfied and not waived.

5.07    Pledge Agreement. On the Closing Date, each Credit Party shall have duly
authorized, executed and delivered a Pledge Agreement substantially in the form
of Exhibit F (as modified, supplemented or amended from time to time, the
“Pledge Agreement”).

5.08    Security Agreement. On the Closing Date, each Credit Party shall have
duly authorized, executed and delivered a Security Agreement substantially in
the form of Exhibit G (as modified, supplemented or amended from time to time,
the “Security Agreement”) covering all of such Credit Party’s present and future
Security Agreement Collateral, together with:

(i)    proper financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law) fully executed
(to the extent necessary) for filing under the UCC or other appropriate filing
offices of each jurisdiction as may be necessary or, in the reasonable opinion
of the Collateral Agent, desirable to perfect the security interests purported
to be created by the Security Agreement; and

(ii)    certified copies of Requests for Information or Copies (Form UCC-11), or
equivalent reports, listing all judgment liens, tax liens or effective financing
statements that name the Company or any of its Subsidiaries, as debtor and that
are filed in the jurisdictions referred to in said clause (i), together with
copies of such other financing statements (none of which shall cover the
Collateral except to the extent evidencing Permitted Liens or for which the
Collateral

 

-36-



--------------------------------------------------------------------------------

Agent shall receive termination statements (Form UCC-3 or such other termination
statements as shall be required by local law) fully executed (to the extent
necessary) for filing).

5.09    Subsidiary Guarantee. On the Closing Date, each Subsidiary Guarantor
shall have duly authorized, executed and delivered a guarantee substantially in
the form of Exhibit H (as modified, supplemented and/or amended from time to
time, the “Subsidiary Guarantee”) and the Subsidiary Guarantee shall be in full
force and effect.

5.10    Intercreditor Agreement. On the Closing Date, each Credit Party, the
Collateral Agent (for and on behalf of the Secured Creditors) and the ABL
Collateral Agent (for and on behalf of the lenders under the ABL Credit
Agreement and JPMorgan Chase Bank, N.A., as administrative agent under the ABL
Credit Agreement) shall have duly authorized, executed and delivered the
ABL/Term Loan Intercreditor Agreement in the form of Exhibit K (as amended,
modified, restated and/or supplemented from time to time, the “ABL/Term Loan
Intercreditor Agreement”), and the ABL/Term Loan Intercreditor Agreement shall
be in full force and effect.

5.11    Material Adverse Change, etc. Since November 30, 2006, nothing shall
have occurred (and the Lenders shall not have become aware of any facts or
conditions not previously known) which the Lenders shall determine has had, or
could reasonably be expected to have, a Material Adverse Effect.

5.12    Fees, etc. On the Closing Date, the Company shall have paid in full to
the Administrative Agent and the Lenders all costs, fees and expenses
(including, without limitation, all reasonable legal fees and expenses) payable
to the Administrative Agent and the Lenders to the extent then due pursuant
hereto or as otherwise agreed between the Company and the Administrative Agent.

5.13    Financial Statements; Pro Forma Financials; Projections. On or prior to
the Closing Date, the Administrative Agent shall have received true and correct
copies of the historical financial statements, the pro forma financial
statements and the Projections referred to in Sections 6.05(a), (c) and (d),
which historical financial statements, pro forma financial statements and
Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

5.14    Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a solvency certificate from the chief financial officer of
the Company in the form of Exhibit L.

5.15    Notice of Borrowing. Prior to the making of the Loans, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).

5.16    Insurance. The Administrative Agent shall have received evidence that
the insurance required by Section 6.22 is in effect.

5.17    No Conflicts. The consummation of the Transactions shall not (i) violate
any applicable law, statute, rule or regulation or (ii) conflict with, or result
in a default or event of default under, any material agreement of the Company or
any Subsidiary, after giving effect to the Transactions, in each case which
could reasonably be expected to (1) result in a Material Adverse Effect on the
Company and its Subsidiaries, taken as a whole, or (2) a materially impair the
ability of the Company to perform its obligations under this Agreement.

5.18    Litigation. There shall be no litigation, arbitration, administrative
proceeding or consent decree that could reasonably be expected to (1) have a
Material Adverse Effect on the Company

 

-37-



--------------------------------------------------------------------------------

and its Subsidiaries, taken as a whole, or (2) materially impair the ability of
the parties to consummate the Transactions.

5.19    Margin Regulations. After giving effect to the Transactions, including
the making of Loans and the use of proceeds thereof, the Company shall not be in
violation of the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

SECTION 6.    Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans as provided herein, the Company
makes the following representations and warranties, on behalf of itself and its
Subsidiaries, in each case after giving effect to the Transaction consummated on
the Closing Date, with the occurrence of each Credit Event on the Closing Date
being deemed to constitute a representation and warranty that the matters
specified in this Section 6 are true and correct in all material respects on and
as of the Closing Date (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects only as of such specified date):

6.01    Status. Each of the Company and its Subsidiaries (i) is a duly organized
and validly existing corporation, limited partnership or limited liability
company in good standing under the laws of the jurisdiction of its organization,
except where the failure to be in good standing could not reasonably be expected
to have a Material Adverse Effect, (ii) has the corporate, limited partnership
or company power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and
(iii) is duly qualified and is authorized to do business and is in good standing
in each jurisdiction where the conduct of its business requires such
qualifications except for failures to be so qualified which, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.02    Power and Authority. Each Credit Party has the corporate, limited
partnership or limited liability company power and authority to execute, deliver
and perform the terms and provisions of each of the Documents to which it is
party and has taken all necessary corporate, partnership or limited liability
company action to authorize the execution, delivery and performance by it of
each such Document. Each Credit Party has duly executed and delivered each of
the Documents to which it is party, and each such Document constitutes the
legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (regardless of whether considered in proceedings in equity or at law)
and an implied covenant of good faith and fair dealing.

6.03    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with, or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents and the ABL Security Documents) upon
any of the properties or assets of the Company or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, to which the Company or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject
or (iii) will violate any provision of the certificate of incorporation or
by-laws or other organizational documents, as applicable, of the Company or any
of its Subsidiaries.

 

-38-



--------------------------------------------------------------------------------

6.04    Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required (i) to authorize, or is required in connection with, the
execution, delivery and performance of any Document by any Credit Party or
(ii) to ensure the legality, validity, binding effect or enforceability of any
such Document with respect to any Credit Party, except those (A) which have been
obtained or made, (B) the absence of which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(C) for filings and recordings required to perfect the security interests
created under the Security Document and, the ABL Security Documents.

6.05    Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.

(a)    (i) The audited consolidated balance sheet of the Company and its
Subsidiaries for the fiscal year of the Company ended November 30, 2006 and the
related consolidated statements of income, cash flows and shareholders’ equity
of the Company and its Subsidiaries for such fiscal year, and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
quarter of the Company ended February 28, 2007 and the related consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal quarter, copies of which in each case have been furnished to the
Administrative Agent and each Lender prior to the Closing Date, present fairly
in all material respects the consolidated financial condition of the Company and
its Subsidiaries at the dates of said financial statements and the results for
the periods covered thereby, subject, in the case of the unaudited financial
statements, to normal year-end adjustments. All such financial statements have
been prepared in accordance with generally accepted accounting principles
consistently applied, except to the extent provided in the notes to said
financial statements.

(b)    On and as of the Closing Date, on a pro forma basis after giving effect
to the Transaction and to all Indebtedness incurred, and to be incurred
(including, without limitation, the Loans and the additional ABL Loans, if any,)
and Liens created, and to be created, by each Credit Party in connection
therewith, with respect to each of the Company and its Subsidiaries (on a
consolidated basis) (x) the sum of the assets, at Fair Value, of each of the
Company and its Subsidiaries (on a consolidated basis) will exceed their debts,
(y) they have not incurred nor intended to, nor believe that they will, incur
debts beyond their ability to pay such debts as such debts mature and (z) they
will have sufficient capital with which to conduct their business. For purposes
of this Section 6.05(b), (A) “debt” means any liability on a claim, and “claim”
means (i) right to payment whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (ii) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed
contingent, matured, unmatured, disputed, undisputed, secured or unsecured, and
(B) the amount of any contingent liability at any time shall be computed as the
amount that, in light of all facts and circumstances existing at such time
(including after giving effect to any claims of contribution, subrogation or
other reimbursement rights), can reasonably be expected to become a liquidated,
matured and fixed liability to the extent such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5.

(c)    The pro forma consolidated balance sheet of the Company as of
February 28, 2007 as reflected in the Confidential Information Memorandum, a
copy of which has heretofore been furnished to each Lender, presents good faith
estimate of the consolidated pro forma financial condition of the Company after
giving effect to the Transaction at the date thereof.

 

-39-



--------------------------------------------------------------------------------

(d)    The Projections are based on good faith estimates and assumptions made by
the management of the Company, and on the Closing Date such management believed
that the Projections were reasonable and attainable, it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts and that the actual results during the period or periods covered by the
Projections probably will differ from the projected results and that the
differences may be material.

(e)    Except (i) as fully disclosed in the financial statements referred to in
Section 6.05(a)(i) and (ii) for the Indebtedness permitted pursuant to
Section 8.04, there were as of the Closing Date no liabilities or obligations
with respect to the Company or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. As of the Closing Date and except for the
Indebtedness permitted pursuant to Section 8.04, the Company knows of no
reasonable basis for the assertion against it or any of its Subsidiaries of any
liability or obligation of any nature whatsoever that is not fully disclosed in
the financial statements referred to in Section 6.05(a) which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(f)    After giving effect to the Transaction, since November 30, 2006, there
has been no change in the condition (financial or otherwise), business,
operations, assets or liabilities of the Company or any of its Subsidiaries that
has had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

6.06    Litigation. There are no actions, suits or proceedings pending or, to
the best knowledge of the Company or any of its Subsidiaries, threatened
(i) with respect to any Document or (ii) that could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

6.07    True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Company or any of its Subsidiaries in writing
to the Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.

6.08    Use of Proceeds; Margin Regulations.

(a)    All proceeds of Loans shall be used by the Company (i) to effect the
Transaction and (ii) to pay fees and expenses related to the Transaction.

(b)    The proceeds of Incremental Loans shall be utilized for the general
corporate purposes of the Company and its Subsidiaries (including, without
limitation, to finance Permitted Acquisitions, to pay fees and expenses in
connection therewith and to prepay or repay the ABL Loans and other Indebtedness
to the extent permitted by this Agreement).

(c)    No part of the proceeds of any Loan or Incremental Loan will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. The making of any Loan or Incremental
Loan and the use of the proceeds thereof will not violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

 

-40-



--------------------------------------------------------------------------------

6.09    Tax Returns and Payments. Each of the Company and each of its
Subsidiaries has timely filed or caused to be timely filed (including pursuant
to any valid extensions of time for filing) with the appropriate taxing
authority, all material returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of each of the Company and its Subsidiaries, as the case may be. The
Returns accurately reflect in all material respects all liability for taxes of
the Company and its Subsidiaries as a whole for the periods covered thereby.
Each of the Company and its Subsidiaries have paid all material taxes payable by
them (including in its capacity as withholding agent) which have become due
other than those contested in good faith and for which adequate reserves have
been established in accordance with generally accepted accounting principles and
which would not individually or in the aggregate cause a Material Adverse
Effect. There is no action, suit, proceeding, investigation, audit, or claim now
pending regarding any material taxes relating to the Company or any of its
Subsidiaries. As of the Closing Date, neither the Company, the Company nor any
of their Subsidiaries has entered into an agreement or waiver or been requested
to enter into an agreement or waiver extending any statute of limitations
relating to the payment or collection of any material taxes of the Company or
any of its Subsidiaries. None of the Company or any of its Subsidiaries has
incurred, or will incur, any material tax liability in connection with the
Transaction or any other transactions contemplated hereby (it being understood
that the representation contained in this sentence does not cover any future tax
liabilities of the Company or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business). The Company
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all material Taxes not yet due and payable. Neither the Company nor any
of its Subsidiaries have ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.

6.10    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect. The present value of all accumulated benefit obligations under
each Plan (other than a Multiemployer Plan) that is subject to Title IV of ERISA
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of November 30, 2006, exceed the fair market value
of the assets of such Plan by more than $5,000,000. The Company and its
Subsidiaries are in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan. Using actuarial assumptions and computation methods consistent
with subpart 1 of subtitle E of Title IV of ERISA, the aggregate liabilities of
the Company and each ERISA Affiliate to all Multiemployer Plans in the event of
a complete withdrawal therefrom, as of the close of the most recent fiscal year
of each such Multiemployer Plan, would not reasonably be expected to result in a
Material Adverse Effect.

6.11    The Security Documents.

(a)    The provisions of the Security Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest in, and/or Lien on, all right, title and
interest of each Credit Party in all of the Security Agreement Collateral
described therein, and each Security Agreement (upon satisfaction of any filing
or other requirements set forth therein) creates a fully perfected First
Priority Lien on, and/or security interest in, all right, title and interest of
such Credit Party in all of the Security Agreement Collateral described therein
to the extent the Security Agreement Collateral consists of the type of property
in which a security interest may be perfected by filing a financing statement
under the UCC, subject to no other Liens other than Permitted Liens (and subject
to the terms of the ABL/Term Loan Intercreditor Agreement). The recordation of
the Assignment of Security Interest in U.S. Patents and Trademarks in the form
attached to the

 

-41-



--------------------------------------------------------------------------------

Security Agreement in the United States Patent and Trademark Office together
with filings on Form UCC-1 made pursuant to the Security Agreement will be
effective, under applicable law, to perfect the security interest granted to the
Collateral Agent in the trademarks and patents covered by the Security
Agreement.

(b)    The security interests created in favor of the Collateral Agent, as
Pledgee, for the benefit of the Secured Creditors under the Pledge Agreement
constitute (upon satisfaction of any filing, delivery or other requirements in
respect of the stock issued by any Foreign Subsidiary) first priority perfected
security interests in the Pledged Securities (assuming, in respect of
certificated stock and securities constituting promissory notes, the Collateral
Agent’s continuous possession thereof) described in the Pledge Agreement,
subject to no security interests of any other Person (other than Permitted Liens
(and subject to the terms of the ABL/Term Loan Intercreditor Agreement)
described in clauses (y) and (z) of Section 8.01(v)). Except as provided in the
immediately preceding sentence, no filings or recordings are required in order
to perfect (or maintain the perfection or priority of) the security interests
created in the Pledged Securities and the proceeds thereof under the Pledge
Agreement (other than filings of proper UCC-1 Financing Statements in respect of
the Pledged Securities constituting promissory notes and uncertificated equity
interests, which filings have been made).

(c)    Each of the Mortgages will create, upon the filing thereof, as security
for the obligations purported to be secured thereby, a valid and enforceable
(upon satisfaction of any filing or other requirements set forth therein) and
perfected first priority mortgage lien and security interest in the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior to and prior to the rights of all third Persons and subject
to no other Liens (except Permitted Liens).

6.12    Properties. All Real Property owned or leased by the Company or any of
its Domestic Subsidiaries as of the Closing Date, and the nature of the interest
therein, is set forth in Schedule 7.16(a). Each of the Company and each of its
Subsidiaries has good and marketable title to all material properties owned by
it, and a valid leasehold interest in all material property leased by it,
including (in each case) all material property reflected in the most recent
historical balance sheets referred to in Section 6.05(a) (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.

6.13    Capitalization. On the Closing Date, the authorized capital stock of the
Company be as disclosed in the Company’s Form 10-K (as amended by the Form
10-K/A) for the fiscal year ended November 30, 2006. All such outstanding
capital stock has been duly and validly issued and, except as set forth on
Schedule 6.13, are free of preemptive rights and subject to no security
interests of any other Person (other than Permitted Liens). Except as set forth
on Schedule 6.13, neither the Company nor any of its Subsidiaries has
outstanding any securities convertible into or exchangeable for its membership
interests or outstanding any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its membership interests.

6.14    Subsidiaries. Schedule 6.14 lists each Subsidiary of the Company, and
the direct and indirect ownership interest of the Company therein, in each case
as of the Closing Date.

6.15    Compliance with Statutes, etc. Each of the Company and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the

 

-42-



--------------------------------------------------------------------------------

ownership of its property, except such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.16    Investment Company Act. Neither the Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

6.17    Environmental Matters.

(a)    Each of the Company and each of its Subsidiaries has complied and is in
compliance with and has no liability under Environmental Law, and has obtained
and is in compliance with the requirements of any permits issued under such
Environmental Law. There is no past, pending or, to the best knowledge of the
Company or any of its Subsidiaries, threatened Environmental Claim against the
Company or any of its Subsidiaries or any Real Property currently or, to the
best knowledge of the Company or any of its Subsidiaries, previously owned or
operated by the Company or any of its Subsidiaries or any of their respective
predecessors in interest. There are no facts, circumstances, conditions or
occurrences on any Real Property currently owned or operated by the Company or
any of its Subsidiaries or, to the best knowledge of the Company or any of its
Subsidiaries, on any formerly owned or operated Real Property or any property
adjoining or in the vicinity of any currently owned or operated Real Property
that could reasonably be expected (i) to form the basis of an Environmental
Claim against the Company or any of its Subsidiaries or any currently owned or
operated Real Property or (ii) to cause any such Real Property to be subject to
any material restrictions on the ownership, occupancy, use or transferability of
such Real Property by the Company or any of its Subsidiaries under Environmental
Law.

(b)    Neither the Company nor any of its Subsidiaries is obligated to perform
any action or otherwise incur any expense under Environmental Law pursuant to
any order, decree, judgment or agreement by which it is bound or has assumed by
contract, agreement or operation of law, and none of them are conducting or
financing any response action pursuant to Environmental Law with respect to any
Real Property or any other location.

(c)    No person with an indemnity or contribution obligation to the Company or
any of its Subsidiaries relating to compliance with or liability under
Environmental Law is in default with respect to such obligation.

(d)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, remediation or
cleanup pursuant to any Real Property Disclosure Requirement or any other
Environmental Law.

(e)    Notwithstanding anything to the contrary in this Section 6.17, the
representations made in this Section 6.17 shall only be untrue if the effect of
all violations, claims, restrictions, failures, noncompliance, liabilities and
other circumstances of the types described above could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

6.18    Labor Relations. Except as disclosed on Schedule 6.18, as of the Closing
Date (a) there is no collective bargaining agreement or other labor contract
covering employees of the Company or any of its Subsidiaries, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) to the best of the Company’s knowledge,
no union or other labor organization is seeking to organize, or to be recognized
as, a collective bargaining unit of employees of the Company or any of its
Subsidiaries or for any similar purpose, (d) there is no pending or (to the best
of the Company’s knowledge) threatened, strike or work stoppage and (e) there is

 

-43-



--------------------------------------------------------------------------------

no pending or (to the best of the Company’s knowledge) threatened unfair labor
practice claim, or other labor dispute against or affecting the Company or its
Subsidiaries or their employees that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.19    Patents, Licenses, Franchises and Formulas. Each of the Company and each
of its Subsidiaries owns all patents, trademarks, permits, service marks, trade
names, copyrights, licenses, franchises and formulas, or rights with respect to
the foregoing, and has obtained assignments of all licenses and other rights of
whatever nature, necessary for the present and proposed conduct of its business,
without any known conflict with the rights of others except, with respect to any
matter specified in this Section 6.19, as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

6.20    Indebtedness. Schedule 5.06(d) sets forth a true and complete list of
all indebtedness for borrowed money (other than (i) Intercompany Loans (ii) the
Obligations and (iii) the ABL Loans) and related obligations of the Company and
its Subsidiaries as of the Closing Date and which is to remain outstanding after
giving effect to the Transaction, in each case showing the aggregate principal
amount thereof and the name of the respective borrower and any other entity
which directly or indirectly guaranteed such debt.

6.21    Representations and Warranties in Documents. All representations and
warranties of each Credit Party set forth in the Documents were true and correct
in all material respects as of the time such representations and warranties were
made and shall be true and correct in all material respects as of the Closing
Date as if such representations and warranties were made on and as of such date,
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

6.22    Insurance. Set forth on Schedule 6.22 hereto is a true, correct and
complete summary of all insurance carried by each Credit Party on and as of the
Closing Date, with the amounts insured set forth therein.

SECTION 7.    Affirmative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Closing Date and until
the Total Commitment has terminated and the Loans and Notes, together with
interest, Fees and all other Obligations are paid in full:

7.01    Information Covenants. The Company will furnish to the Administrative
Agent (which shall promptly distribute a copy to each Lender):

(a)    Quarterly Financial Statements. Within 45 days after the close of the
first three quarterly accounting periods in each fiscal year of the Company,
commencing with the period ending May 31, 2007, the consolidated balance sheet
of the Company and its Subsidiaries as at the end of each such quarterly
accounting period and the related consolidated statement of income and the
related consolidated statement of cash flows for each such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
each such quarterly accounting period (other than the fourth quarterly
accounting period), setting forth comparative figures for the related periods in
the prior fiscal year, all of which shall be in reasonable detail and certified
by the chief financial officer or treasurer of the Company that they fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and shall be accompanied by a management discussion
and analysis of the results of operations and financial condition with respect
to such period.

 

-44-



--------------------------------------------------------------------------------

(b)    Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Company, the consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statement of income and the related consolidated statement of cash flows for
such fiscal year setting forth comparative figures for the preceding fiscal year
and certified by Ernst & Young LLP, any other independent registered public
accountants or such other independent registered public accountants of
recognized national standing reasonably acceptable to the Administrative Agent.

(c)    Budgets. No later than 90 days after the close of each fiscal year of the
Company, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income and cash flows and balance sheets)
prepared by the Company for (x) each monthly accounting period in such fiscal
year and (y) such fiscal year prepared in summary form, in each case, of the
Company and its Subsidiaries, accompanied by the statement of the chief
financial officer or treasurer of the Company to the effect that, to the best of
such officer’s knowledge, the budget is a reasonable estimate of the period
covered thereby. Additionally, within 60 days after the consummation of each
Permitted Acquisition for which the aggregate consideration (i.e., the aggregate
amount of cash, the Company’s common equity (or options or warrants therefore)
paid equals or exceeds $20,000,000, a revised budget in the form described above
taking into account the effects of such Permitted Acquisition on the budget for
the remainder of the fiscal year covered by the original budget.

(d)    Officers’ Certificates. At the time of the delivery of the financial
statements provided for in Section 7.01 (a) and (b), a certificate of the chief
financial officer or treasurer of the Company to the effect that no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall, if delivered with the financial statements
required by Section 7.01(b), set forth the amount of (and the calculations
required to establish) Excess Cash Flow for the respective Excess Cash Payment
Period.

(e)    Management Letters. Promptly after the Company or any of their
Subsidiaries’ receipt thereof, a copy of any “management letter” received by the
Company or such Subsidiary from its registered public accountants and the
management’s responses thereto (other than reports of a routine or ministerial
nature which are not material).

(f)    Notice of Default and Litigation. Promptly, and in any event within five
Business Days after an officer of the Company or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default (provided such Default or Event of Default is
continuing) and (ii) any litigation or governmental investigation or proceeding
pending or threatened (x) against the Company or any of its Subsidiaries which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (y) with respect to any Document.

(g)    Other Reports and Filings. Prompt notice of the filing of all financial
information, proxy materials and other information and reports, if any, which
the Company or any of its Subsidiaries shall file with the SEC or deliver to
lenders under the ABL Credit Agreement (or any trustee, Administrative Agent or
other representative therefor) and not otherwise required to be delivered
hereunder. If filings with the SEC are not electronically available, the Company
and its Subsidiaries will promptly provide copies of the same to the
Administrative Agent.

(h)    Environmental Matters. Promptly upon, and in any event within fifteen
Business Days after, an officer of the Company or any of their Subsidiaries
obtains knowledge thereof, notice of one or more of the following environmental
matters, unless such environmental matters could not,

 

-45-



--------------------------------------------------------------------------------

individually or when aggregated with all other such environmental matters taken
together with any and all exceptions to the representations and warranties set
forth in Section 6.17, be reasonably expected to have a Material Adverse Effect;
provided that in any event the Company and its Subsidiaries shall deliver to the
Administrative Agent all material notices relating to such material matters
received by the Company or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA:

(i)    any pending or threatened (in writing) Environmental Claim against the
Company or any of its Subsidiaries or any Real Property owned or operated by the
Company or any of its Subsidiaries;

(ii)    any condition or occurrence on, or arising from, any Real Property owned
or operated by the Company or any of its Subsidiaries that (a) results in
noncompliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or any such
Real Property;

(iii)    any condition or occurrence on any Real Property owned or operated by
the Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Company or any of its Subsidiaries of
such Real Property under any Environmental Law; and

(iv)    the taking or financing of any removal, investigatory or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Property owned or operated by the Company or any of its Subsidiaries, or by
the Company or any of its Subsidiaries on any third-party site, in each case as
required by any Environmental Law or any Governmental Authority.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Company’s or such Subsidiary’s response thereto.

(i)    Annual Meetings with Lenders. At the request of the Administrative Agent,
the Company shall, once during each fiscal year of the Company, hold a meeting
or conference call (at a mutually agreeable location and time) with all of the
Lenders at which meeting or conference call the financial results of the
previous fiscal year and the financial condition of the Company and the budgets
presented for the current fiscal year shall be reviewed.

(j)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Company or any of its Subsidiaries
as the Administrative Agent or any Lender may reasonably request.

7.02    Books, Records and Inspections. The Company will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries in conformity with generally accepted accounting principles
(or the comparable foreign equivalent thereof) and all requirements of law shall
be made of all material dealings and transactions in relation to its business
and activities. The Company will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent or
any of its agents or consultants (a) to visit and inspect, during regular
business hours and under guidance of officers of the Company or such Subsidiary,
any of the properties of the Company or any of its Subsidiaries and (b) to
examine the books of account of the Company and any of its Subsidiaries and
discuss the affairs, finances and accounts of the Company and any of its
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants

 

-46-



--------------------------------------------------------------------------------

all at such reasonable times and intervals, upon such reasonable notice and to
such reasonable extent as the Administrative Agent or such Lender may request.

7.03    Maintenance of Property; Insurance.

(a)    The Company will, and will cause each of its Subsidiaries to, (i) keep
all material property necessary and useful in its business in good working order
and condition, (ii) maintain insurance on its property with reputable and
solvent insurance companies in at least such amounts and against at least such
risks as is consistent and in accordance with industry practice and
(iii) furnish to each Lender, upon written request, full information as to the
insurance carried.

(b)    The Company will, and will cause each of its Subsidiaries to, at all
times keep their respective property in which a Lien has been granted to the
Collateral Agent insured in favor of the Collateral Agent, and all policies
(including the Mortgage Policies) or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by the
Company or any such Subsidiary) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee (with respect
to Collateral) or, to the extent permitted by applicable law, as an additional
insured), (ii) shall state that such insurance policies shall not be canceled
without 30 days’ prior written notice thereof (or 10 days’ prior written notice
in the case of cancellation for the non-payment of premiums) by the respective
insurer to the Collateral Agent and (iii) shall be deposited with the Collateral
Agent.

(c)    If the Company or any of its Subsidiaries shall fail to maintain all
insurance in accordance with this Section 7.03, or if the Company or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent and/or the Collateral Agent shall
have the right (but shall be under no obligation), upon notice to the Company,
to procure such insurance, and the Company agree to reimburse the Administrative
Agent or the Collateral Agent, as the case may be, for all costs and expenses of
procuring such insurance. Without limiting the generality of the foregoing,
Company will maintain or cause to be maintained (i) flood insurance with respect
to each Flood Hazard Property that is located in a community that participates
in the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System.

7.04    Maintenance of Existence; Intellectual Property. The Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, its
material rights and ability to conduct businesses as currently conducted,
licenses, trademarks, copyrights and patents; provided, however, that nothing in
this Section 7.04 shall prevent (i) transactions permitted by Section 8.02 or
(ii) the withdrawal by the Company or any of its Subsidiaries of qualification
as a foreign corporation in any jurisdiction where such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

7.05    Compliance with Statutes, etc. The Company will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

7.06    Compliance with Environmental Laws.

(a)    (i) The Company will comply, and will use its best efforts to cause each
of its Subsidiaries to comply, with Environmental Law applicable to the
ownership or use of its Real Property

 

-47-



--------------------------------------------------------------------------------

now or hereafter owned or operated by the Company or any of its Subsidiaries,
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
and (ii) neither the Company nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of Hazardous Materials on any Real Property now or
hereafter owned or operated by the Company or any of its Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except to the extent that the failure to comply with the
requirements specified in clause (i) or (ii) above, either individually or in
the aggregate taken together with any and all exceptions to the representations
and warranties set forth in Section 6.17, could not reasonably be expected to
result in liability under Environmental Law that could have a Material Adverse
Effect. If required to do so under any applicable legally binding directive or
order of any governmental agency, the Company agrees to undertake, and cause
each of its Subsidiaries to undertake, to the extent required under
Environmental Law, any clean up, removal, remedial or other action necessary to
remove and clean up any Hazardous Materials from any Real Property owned or
operated by the Company or any of its Subsidiaries in accordance with the
requirements of Environmental Law and in accordance with such legally binding
orders and directives of any Governmental Authority, except to the extent that
(x) the Company or such Subsidiary is contesting such order or directive in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by generally accepted accounting principles
or (y) the failure to take any such action could not reasonably be expected to
have a Material Adverse Effect.

(b)    At the written request of the Administrative Agent or the Required
Lenders, at any time and from time to time as is reasonable after (i) the
Obligations have become due and payable pursuant to Section 9 or (ii) the
Lenders receive notice under Section 7.01(h) for any event for which notice is
required to be delivered for any Real Property, the Company will provide, at its
sole cost and expense, an environmental site assessment report of reasonable
scope and expense concerning any relevant Real Property now or hereafter owned
or operated by the Company or any of its Subsidiaries, prepared by an
environmental consulting firm approved by the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the potential cost of any
removal or remedial action in connection with any Hazardous Materials on such
Real Property. If the Company fails to provide the same within 45 days after
such request was made, the Administrative Agent may order the same, and the
Company, to the extent the Company has the authority to do so, shall grant and
hereby grants, to the Administrative Agent and the Lenders and their
Administrative Agents, access to such Real Property and specifically grants the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
sole joint and several expense of the Company.

7.07    ERISA. (a) The Company will furnish to the Administrative Agent prompt
written notice of the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Company and its Subsidiaries in excess of $2,500,000.
Each notice delivered under this Section 7.07 shall be accompanied by a
statement of an Authorized Officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

(b)    Upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Pension Plan; (ii) the most recent actuarial valuation report for each
Pension Plan; (iii) all notices received by the Company or any ERISA Affiliate
from a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Employee Benefit Plan as the Administrative Agent shall reasonably
request; and

 

-48-



--------------------------------------------------------------------------------

(c)    Upon request by the Administrative Agent, on and after the effectiveness
of the Pension Protection Act of 2006, copies of (i) any documents described in
Section 101(k) of ERISA that the Company or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(1) of ERISA that the Company or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Company or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the applicable entity shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

7.08    End of Fiscal Years; Fiscal Quarters. The Company will cause (i) its
fiscal year to end on November 30 and (ii) its fiscal quarters to end on
February 28, May 31, August 31 and November 30 of each fiscal year.

7.09    Performance of Obligations. The Company will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, deed of trust, indenture, loan agreement or credit agreement and each
other material agreement, contract or instrument by which it is bound, except
such non-performances as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; provided, that the failure to pay
any Indebtedness shall not constitute a breach of this Section 7.09 unless it
shall give rise to an Event of Default under Section 9.04.

7.10    Payment of Taxes. The Company will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon the Company or its Subsidiaries
or upon the income or profits of the Company or its Subsidiaries, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, might become a lien or charge not otherwise permitted
under Section 8.01(i) upon any properties of the Company or any such Subsidiary;
provided that none of the Company or any such Subsidiary shall be required to
pay any such material tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if the Company or any such
Subsidiary has maintained adequate reserves with respect thereto in accordance
with generally accepted accounting principles.

7.11    Additional Security; Further Assurances.

(a)    In the event that the Company or any Subsidiary Guarantor acquires any
fee or leasehold ownership in Real Property after the Closing Date, the Company
shall promptly notify the Collateral Agent and, at the request of the Collateral
Agent or the Required Lenders (or as otherwise required at such time pursuant to
the ABL/Term Loan Intercreditor Agreement) from time to time, the Company will,
and will cause such Subsidiary Guarantor to, execute any and all further
documents (including Mortgages), financing statements, agreements (including
guarantee and security agreements) and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under applicable law, or which the Collateral
Agent may reasonably request, to grant, preserve, protect or perfect (including
as a result of any change in applicable law) the Liens created or intended to be
created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Company (each such Mortgage, an “Additional Mortgage”)
in such additional Real Property of any of the Company or a Subsidiary Guarantor
(each such Real Property, an “Additional Mortgaged Property”). All such
Additional Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Collateral Agent and shall constitute
valid and enforceable perfected Liens superior to and prior to the rights of all
third Persons and subject to no other Liens, in either case except Permitted
Liens. The Additional Mortgages or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent and Administrative Agent required to be granted pursuant to the Additional
Mortgages and all taxes, fees

 

-49-



--------------------------------------------------------------------------------

and other charges payable in connection therewith shall have been paid in full.
Notwithstanding anything to the contrary contained above in this
Section 7.11(a), in connection with any Real Property that has been designated
as an Additional Mortgaged Property, the Company shall not nor any Subsidiary
Guarantor shall be required to grant an Additional Mortgage therein to the
extent that such a grant is prohibited by the terms of any document evidencing a
prior Lien thereon to the extent permitted under Section 8.01(vii), (viii), or
(xiv) (and the senior lienholder has not consented thereto).

(b)    Following the Closing Date, the Company will, and will cause each of its
Subsidiaries to, at the expense of the Company and such Subsidiaries, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such conveyances, financing statements, transfer endorsements,
powers of attorney, certificates, and other assurances or instruments and take
such further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require to ensure the validity,
enforceability, perfection or priority of the Collateral Agent’s and
Administrative Agent’s security interest in the Collateral or to enable the
Collateral Agent and Administrative Agent to realize or exercise the rights and
benefits intended to be created by the Security Documents. Furthermore, the
Company shall cause to be delivered to the Collateral Agent such opinions of
counsel, title insurance, appraisals, surveys and other related documents as may
be reasonably requested by the Collateral Agent to assure itself that this
Section 7.11 has been complied with.

(c)    In the event the Administrative Agent or the Required Lenders reasonably
determine the following are required or advisable under applicable law or
regulation, the Company shall obtain real estate appraisals with respect to each
Mortgaged Property, which real estate appraisal shall follow the valuation
procedures set forth in 12 CFR, Part 34 - Subpart C, and shall otherwise be in
form and substance reasonably satisfactory to the Administrative Agent.

(d)    The Company agrees that each action required above by this Section 7.11
shall be completed as soon as possible, but in no event later than 90 days after
such action is requested in writing to be taken by the Administrative Agent or
the Required Lenders.

7.12    Ownership of Subsidiaries. The Company will at all times ensure that
each of its Subsidiaries remains as a Wholly-Owned Subsidiary of the Company
except (i) to the extent that any such Subsidiary is merged, consolidated or
liquidated in a transaction permitted by Section 8.02(viii) or (ix), (ii) for
non-Wholly-Owned Subsidiaries acquired pursuant to a Permitted Acquisition and
(iii) for joint ventures otherwise permitted pursuant to Section 8.05.

7.13    Use of Proceeds. The Company will use the proceeds of the Loans and
Incremental Loans only as provided in Section 6.08.

7.14    Maintenance of Company Separateness. The Company will, and will cause
each of its Subsidiaries to, satisfy customary Business formalities, including
(to the maximum extent required under applicable Business laws) the holding of
regular board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting and the maintenance of Business records. Neither
the Company nor any other Credit Party shall make any payment to a creditor of
any Non-Guarantor Subsidiary in respect of any liability of any Non-Guarantor
Subsidiary, and no lender account of any Non-Guarantor Subsidiary shall be
commingled with any lender account of the Company or any other Credit Party. Any
financial statements distributed to any creditors of any Non-Guarantor
Subsidiary shall clearly establish or indicate the corporate separateness of
such Non-Guarantor Subsidiary from the Company and its other Subsidiaries.
Finally, neither the Company nor any of its Subsidiaries shall take any action,
or conduct its affairs in a manner, which is likely to result in the Business
existence of the Company, any other Credit Party or any Non-Guarantor
Subsidiaries being ignored, or in the assets and liabilities of the Company or
any other Credit Party being substantively consolidated with those of any other

 

-50-



--------------------------------------------------------------------------------

such Person or any Non-Guarantor Subsidiary in a bankruptcy, reorganization or
other insolvency proceeding.

7.15    Interest Rate Protection. No later than 90 days following the Closing
Date, the Company will enter into and thereafter maintain Interest Rate
Protection Agreements pursuant to documentation and with counterparties
reasonably satisfactory to the Administrative Agent and having a term of at
least two years; provided that such Interest Rate Protection Agreements shall
establish a fixed or maximum interest rate reasonably acceptable to the
Administrative Agent for an aggregate notional principal amount equal to not
less than $50,000,000 of the aggregate principal amount of all Loans then out
standing.

7.16    Post-Closing Obligations. Within the time period set forth for each item
in this Section 7.16, unless such time period is otherwise extended by the
Administrative Agent in its sole discretion, the Company will execute and
deliver (or with respect to Section 7.16(e) the Administrative Agent shall have
received):

(a)    no later than 30 days following the Closing Date, fully executed and
notarized counterparts of a mortgage, deed of trust or deed to secure debt,
leasehold mortgage, leasehold deed of trust, leasehold deed to secure debt or
similar documents and corresponding UCC fixture filings in form and substance
reasonably satisfactory to the Collateral Agent and to the Required Lenders (as
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof, each, a “Mortgage” and collectively, “Mortgages”),
which Mortgages shall cover all of the Real Property owned and leased by the
Company or any of its Domestic Subsidiaries as designated on Schedule 7.16(a)
(each, a “Mortgaged Property” and collectively, the “Mortgaged Properties”),
together with evidence that counterparts of the Mortgages and corresponding UCC
fixture filings have been delivered to the title insurance company insuring the
Lien of the Mortgages for recording in all places to the extent necessary or, in
the reasonable opinion of the Collateral Agent, desirable to effectively create
a valid and enforceable First Priority mortgage lien on each Mortgaged Property
in favor of the Collateral Agent and Administrative Agent (or such other trustee
as may be required or desired under local law) for the benefit of the Secured
Creditors;

(b)    no later than 30 days following the Closing Date, mortgagee title
insurance policies or marked-up unconditional binders for such insurance (and
evidence of payment in full by the Company of any premiums, costs and expenses
related thereto, including without limitation recording taxes and filing fees)
hi connection with the Mortgaged Properties issued by First American Title
Insurance Company or such other title insurers reasonably satisfactory to the
Administrative Agent and the Required Lenders, (the “Mortgage Policies”) in
amounts reasonably satisfactory to the Administrative Agent and the Required
Lenders assuring the Collateral Agent that the respective Mortgages on such
Mortgaged Properties are valid and enforceable First Priority mortgage liens on
the respective Mortgaged Properties, free and clear of all defects and
encumbrances except Permitted Encumbrances and such Mortgage Policies shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders and shall include, as appropriate, an endorsement
for future advances under this Agreement, the Notes and the Mortgages and for
any other matter that the Administrative Agent or the Required Lenders in their
discretion may reasonably request, shall not include an exception for mechanics’
liens unless such liens would constitute Permitted Liens, and shall provide for
affirmative insurance and such reinsurance (including direct access agreements)
as the Administrative Agent or the Required Lenders in their discretion may
reasonably request;

(c)    no later than 30 days following the Closing Date, if requested by the
Collateral Agent, surveys in form and substance reasonably satisfactory to the
Collateral Agent of each Mortgaged

 

-51-



--------------------------------------------------------------------------------

Property dated a recent date acceptable to the Collateral Agent, certified in a
manner reasonably satisfactory to the Collateral Agent by a licensed
professional surveyor satisfactory to the Collateral Agent;

(d)    no later than 30 days following the Closing Date, (i) evidence, which may
be in the form of a completed Federal Emergency Management Agency Standard Flood
Hazard Determination, as to whether (1) any Mortgaged Property is a Flood Hazard
Property and (2) the community in which any such Flood Hazard Property is
located is participating in the National Flood Insurance Program, (ii) if there
are any such Flood Hazard Properties, such Loan Party’s written acknowledgement
of receipt of written notification from Administrative Agent (1) as to the
existence of each such Flood Hazard Property and (2) as to whether the community
in which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program, and (iii) in the event any such Flood Hazard
Property is located in a community that participates in the National Flood
Insurance Program, evidence that Company has obtained flood insurance in respect
of such Flood Hazard Property to the extent required under the applicable
regulations of the Board of Governors of the Federal Reserve System; and

(e)    no later than 30 days following the Closing Date, from local counsel to
the Company and its Subsidiaries reasonably satisfactory to the Administrative
Agent, opinions addressed to the Administrative Agent, the Collateral Agent and
each of the Lenders, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall cover the liens granted
pursuant to the Mortgages and such other matters incident to the transactions
contemplated herein and in the other Credit Documents as the Administrative
Agent may reasonably request

With respect to each Mortgaged Property, such consents, approvals, amendments,
supplements, estoppels, tenant subordination agreements or other instruments as
necessary to consummate the Transactions or as shall reasonably be deemed
necessary by the Collateral Agent in order for the owner or holder of the fee or
leasehold interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property.

(f)    no later than 3 business days following the Closing Date, to the
Collateral Agent, as Pledgee under the Pledge Agreement all of the Pledged
Securities referred to therein then owned by the Company and each such Credit
Party (x) endorsed in blank in the case of promissory notes constituting Pledged
Securities and (y) together with executed and undated irrevocable stock powers,
in the case of capital stock constituting Pledged Securities.

7.17    Deposit Accounts. For each Deposit Account (other than (i) any Deposit
Account maintained with the Collateral Agent, (ii) any Deposit Account that is
used solely for payroll or that is a controlled disbursement account that has a
zero balance at the end of each Business Day and (iii) any Deposit Account
maintained with JPMorgan Chase Bank, N.A.), the respective Assignor (as such
term is defined in the Security Agreement) shall use its commercially reasonable
efforts to cause the bank with which the Deposit Account is maintained to
execute and deliver to the Collateral Agent, within 30 days after the date
hereof (as such date may be extended from time to time by the Collateral Agent
in its sole discretion) or, if later, at the time of the establishment of the
respective Deposit Account, a “control agreement” in a form reasonably
satisfactory to the Collateral Agent. Notwithstanding anything in this
Section 7.17 to the contrary, (a) if at any time a Deposit Account excluded
under the foregoing sentence (other than any Deposit Account maintained with the
Collateral Agent) is or becomes subject to a “control agreement” for the benefit
of the ABL Secured Parties (as defined in the Security Agreement), then the
respective Assignor shall within 30 days after the date hereof (as such date may
be extended from time to time by the Collateral Agent in its sole discretion)
or, if later, contemporaneously with the execution and delivery of each such
“control agreement” for the benefit of the ABL Secured Parties execute and
deliver a “control agreement” with respect to such Deposit Account in a form
reasonably satisfactory to the Collateral Agent and (b) if at any time the ABL
Borrowing Availability is less than $15,000,000, then

 

-52-



--------------------------------------------------------------------------------

each Assignor shall within 30 days after such time to execute and deliver a
“control agreement” in a form reasonably satisfactory to the Collateral Agent,
with respect to each Deposit Account not then subject to a “control agreement”,
unless otherwise agreed to by the Collateral Agent in writing. Unless otherwise
agreed to by the Collateral Agent in writing, if any bank with which a Deposit
Account is maintained refuses to, or does not, enter into such a “control
agreement” to the extent and by the date required hereunder, then the respective
Assignor shall promptly (and in any event within 30 days after such date or such
longer period as may be acceptable to the Collateral Agent) close the respective
Deposit Account and transfer all balances therein to the Cash Collateral Account
(as defined in the Security Agreement) or another Deposit Account subject to a
“control agreement” in a form reasonably satisfactory to the Collateral Agent.

SECTION 8.    Negative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Closing Date and until
the Total Commitment has terminated and the Loans and Notes, together with
interest, Fees and all other Obligations, are paid in full:

8.01    Liens. The Company will not, and will not permit any of their
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Company or any of its Subsidiaries, whether now owned or hereafter acquired,
or sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to the Company or any of its Subsidiaries),
or assign any right to receive income; provided that the provisions of this
Section 8.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):

(i)    Liens for taxes, assessments or governmental charges or levies not yet
delinquent or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established to the extent required by generally accepted
accounting principles, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(ii)    Liens in respect of property or assets of the Company or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of the Company’s or such Subsidiary’s property or assets
or materially impair the use thereof in the operation of the business of the
Company or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(iii)    Liens in existence on the Closing Date which are listed, and the
property subject thereto described, on Schedule 8.01, but no renewals or
extensions of such Liens shall be permitted except to the extent specifically
permitted to be so renewed or extended as set forth on such Schedule 8.01;
provided that (x) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal or extension and (y) any such renewal or extension does not
encumber any additional assets or properties of the Company or any of its
Subsidiaries;

(iv)    Permitted Encumbrances;

 

-53-



--------------------------------------------------------------------------------

(v)    Liens created by or pursuant to (x) this Agreement and the Security
Documents, (y) the ABL Credit Agreement and the ABL Security Documents (subject
to the terms of the ABL/Term Loan Intercreditor Agreement) and (z) the Interest
Rate Protection Agreements;

(vi)    leases or subleases granted to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of the
Company or any of its Subsidiaries;

(vii)    Liens upon assets subject to Capitalized Lease Obligations or purchase
money Indebtedness to the extent permitted by Section 8.04(iii); provided that
(x) such Liens only serve to secure the payment of Indebtedness arising under
such Capitalized Lease Obligation or purchase money Indebtedness and (y) the
Lien encumbering the asset giving rise to the Capitalized Lease Obligation or
purchase money Indebtedness does not encumber any other asset of the Company or
any of its Subsidiaries;

(viii)    Liens placed upon assets (including Real Property) at the time of
acquisition or construction thereof by the Company or any such Subsidiary or
within 90 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price or construction costs thereof and extensions,
renewals or replacements of any of the foregoing; provided that, in either case,
(x) the aggregate outstanding principal amount of all Indebtedness secured by
Liens permitted by this clause (viii) shall not at any time exceed the amount
permitted under Section 8.04(iii) and (y) in all events, the Lien encumbering
the assets so acquired does not encumber any other asset of the Company or any
of its Subsidiaries;

(ix)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary of the Company after the date
hereof prior to the time such Person becomes a Subsidiary of the Company;
provided that (i) such Lien was not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary of the Company, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Company or any of its Subsidiaries and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary of the Company or the Company, as the case may
be;

(x)    easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not
materially interfering with the conduct of the business of the Company or any of
its Subsidiaries;

(xi)    Liens arising from precautionary UCC financing statement filings or
similar filings regarding operating leases and consigned goods;

(xii)    statutory and common law landlords’ liens under leases to which the
Company or any of its Subsidiaries is a party;

(xiii)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety bonds (other than appeal bonds), bids, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);

 

-54-



--------------------------------------------------------------------------------

(xiv)    normal and customary rights of set-off upon deposits of cash in favor
of lenders and other depositary institutions;

(xv)    the Company and its Subsidiaries may sell or assign overdue accounts
receivable in connection with the collection thereof in the ordinary course of
business to the extent permitted under Section 8.02;

(xvi)    any (x) interest or title of a lessor or sublessor (other than a Credit
Party) under any lease entered into by the Company or any of its Subsidiaries as
lessee to the extent that such lease is permitted to be entered into pursuant to
this Agreement, (y) restriction or encumbrance to which the interest or title of
such lessor or sublessor may be subject (including, without limitation, ground
leases and other prior leases of the premises, mortgages, mechanics liens, tax
liens and easements) or (z) subordination of the interest of the lessee or
sublessee under any such lease to any restriction or encumbrance referred to in
the preceding clause (y);

(xvii)    Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 8.04(xiii);

(xviii)    Liens not otherwise permitted pursuant to this Section 8.01 which
secure obligations permitted under this Agreement not exceeding $20,000,000 in
the aggregate at any one time outstanding; and

(xix)    Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect.

In connection with the granting of Liens permitted by this Section 8.01 by the
Company or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to and shall take any actions necessary to be taken by
it in connection therewith (including, without limitation, by executing
appropriate lien releases or lien subordination agreements in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of property subject to such Liens) to afford the lenders and/or
creditors of the Company and its Subsidiaries with the Permitted Liens (and
related rights) to which they are entitled under this Section 8.01.

8.02    Consolidation, Merger, Sale of Assets, etc. The Company will not, and
will not permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of (or agree to do any of the foregoing at any
future time) all or any part of its property or assets, or enter into any
sale-leaseback transactions, except that:

(i)    the Company and its Subsidiaries may make sales of Cash Equivalents and
inventory, including sales of inventory to the Company and other Subsidiaries,
in the ordinary course of business;

(ii)    the Company and its Subsidiaries may make sales or other dispositions of
assets (excluding a sale of the equity interests of any Subsidiary of the
Company (other than CG-Omnova Decorative (Shanghai) Co., Beston OMNOVA Plastics
(Taicang) Co. Ltd. and Decorative

 

-55-



--------------------------------------------------------------------------------

Products (Singapore) Pte. Ltd., to the extent such entities are designated a
Subsidiary as set forth in the definition thereof)) unless all of the equity
interests of a Subsidiary of the Company are sold pursuant to this clause (ii));
provided that (x) each such sale results in consideration at least 75% of which
shall at the time received be in the form of cash (provided that in lieu of cash
the Company may receive, as consideration, assets which the Company would have
been permitted to reinvest in under the terms of Section 4.02(c) if the Company
had received cash consideration), (y) the aggregate sale proceeds from all
assets subject to such sales shall not exceed the greater of (a) $5,000,000 and
(b) 7.5% of consolidated total assets of the Company and its Subsidiaries, in
each case in any fiscal year of the Company, and (z) Net Cash Proceeds therefrom
in excess of $5,000,000 are either applied as provided in Section 4.02(c) or
reinvested in assts to the extent permitted by 4.02(c);

(iii)    Capital Expenditures by the Company and its Subsidiaries shall be
permitted;

(iv)    the Company and its Subsidiaries may sell or otherwise dispose of
damaged, obsolete or worn-out assets that are no longer necessary for the proper
conduct of their respective business for fair market value;

(v)    transactions permitted by Section 8.05 shall be permitted;

(vi)    The Company and its Subsidiaries may grant leases or subleases to other
Persons in the ordinary course of business and not materially interfering with
the conduct of the business of the Company and its Subsidiaries taken as a
whole;

(vii)    each of the Company and its Subsidiaries may lease (as lessee) real or
personal property in the ordinary course of business (so long as any such lease
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 8.04(iii));

(viii)    any Foreign Subsidiary of the Company may be merged with and into, or
be dissolved or liquidated, or sell or otherwise transfer any of its assets to
(x) the Company or (y) any Wholly-Owned Subsidiary of the Company, so long as
any security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the Equity Interests of
such Foreign Subsidiary shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger, consolidation, amalgamation, dissolution, liquidation or transfer) and
all actions required to maintain said perfected status have been taken;

(ix)    any Domestic Subsidiary of the Company may be merged with and into, or
be dissolved or liquidated into, or transfer any of its assets to (x) the
Company or (y) any Wholly-Owned Domestic Subsidiary of the Company, so long as
(i), in the case of clause (y), such Wholly-Owned Domestic Subsidiary of the
Company is a Subsidiary Guarantor and (ii) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of such Subsidiary shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been taken;

(x)    the Company and each of the Subsidiary Guarantors may sell or otherwise
transfer assets (other than any Mortgaged Properties) between or among one
another;

 

-56-



--------------------------------------------------------------------------------

(xi)    each of the Company and its Subsidiaries may sell or discount accounts
receivable in the ordinary course of business, but only in connection with the
collection or compromise thereof;

(xii)    each of the Company and its Subsidiaries may, in the ordinary course of
business, license patents, trademarks, copyrights and know-how to third Persons,
so long as each such license does not prohibit the granting of a Lien by the
Company or such Subsidiary in the intellectual property covered by such license;
and

(xiii)    each of the Company and its Subsidiaries may liquidate any Inactive
Subsidiary and any Non-Guarantor Subsidiary.

To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale or other disposition of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 8.02,
such Collateral (unless transferred to a Credit Party or a Subsidiary thereof)
shall in each case be sold or otherwise disposed of free and clear of the Liens
created by the Security Documents and the Administrative Agent shall take such
actions (including, without limitation, directing the Collateral Agent to take
such actions) as are appropriate in connection therewith.

8.03    Dividends. The Company will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Company or any of its Subsidiaries, except that:

(i)    any Subsidiary of the Company may pay Dividends to (x) the Company or
(y) any Wholly-Owned Subsidiary of the Company;

(ii)    any non-Wholly-Owned Subsidiary of the Company may pay cash Dividends to
its shareholders or equity owners generally so long as the Company or its
respective Subsidiary which owns the equity interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the equity interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of equity interests of such Subsidiary); and

(iii)    the Company may pay cash Dividends so long as (a) no Default or Event
of Default is in existence at such time or would result therefrom and (b) the
amount of such Dividend, when added to the aggregate amount of Dividends made
pursuant to this clause (iii) after the Effective Date and the aggregate amounts
paid pursuant to Section 8.05(xv) and (xx) after the Effective Date, would not
exceed the Permitted Dividend Amount in effect at such time.

8.04    Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii)    Existing Indebtedness to the extent the same is listed on Schedule
5.06(d), and refinancings or renewals thereof except to the extent specifically
prohibited to be so refinanced or renewed on such Schedule 5.06(d); provided
that any such refinancings and renewals shall not exceed the principal amount
of, and shall not be for a shorter maturity than, such Existing Indebtedness
outstanding at the time of the refinancing or renewal thereof;

 

-57-



--------------------------------------------------------------------------------

(iii)    Indebtedness evidenced by Capitalized Lease Obligations and purchase
money Indebtedness of the Company and its Subsidiaries, including any
Indebtedness assumed in connection with the acquisition of assets; provided that
in no event shall the aggregate principal amount of Capitalized Lease
Obligations, and the principal amount of all such Indebtedness incurred or
assumed in each case after the Closing Date, permitted by this clause
(iii) exceed $15,000,000 at any time outstanding;

(iv)    intercompany Indebtedness among the Company and its Subsidiaries to the
extent permitted by Section 8.05;

(v)    Indebtedness of the Company under Interest Rate Protection Agreements
entered into to protect the Company against fluctuations in interest rates in
respect of the Obligations so long as management of the Company has determined
that the entering into of such Interest Rate Protection Agreements are bona fide
hedging activities;

(vi)    Indebtedness of the Company and its Subsidiaries under Other Hedging
Agreements entered into in the ordinary course of business providing protection
against fluctuations in currency values and/or commodity prices in connection
with the Company’s or any of its Subsidiaries’ operations so long as management
of the Company or such Subsidiary, as the case may be, has determined that the
entering into of such Other Hedging Agreements are bona fide hedging activities;

(vii)    Indebtedness of the Credit Parties arising under the ABL Credit
Documents (or any Permitted Refinancing ABL Credit Facility) in an aggregate
principal amount not to exceed the greater of (i) $100,000,000 and (ii) the sum
of (x) 85% of the net book value of the accounts receivable of the Company and
(y) 65% of the net book value of the inventory of the Company and its
Wholly-Owned Subsidiaries;

(viii)    any Credit Party may become liable as a guarantor with respect to
obligations of any other Credit Party, which obligations are not otherwise
prohibited under this Agreement;

(ix)    Indebtedness in respect of those accounts receivable permitted to be
sold or discounted pursuant to Section 8.02(xi);

(x)    Indebtedness representing deferred compensation to employees and
directors of the Company or its Subsidiaries; provided that the aggregate
principal amount of Indebtedness permitted by this clause (x) shall not exceed
$5,000,000 at any time outstanding;

(xi)    additional Indebtedness of the Company and its Subsidiaries not
otherwise permitted under this Section 8.04 not to exceed $30,000,000 in
aggregate principal amount at any one time outstanding;

(xii)    Indebtedness of a Subsidiary of the Company acquired after the Closing
Date in connection with a Permitted Acquisition (or Indebtedness assumed at the
time of a Permitted Acquisition of an asset securing such Indebtedness);
provided, that, the aggregate principal amount of all such Indebtedness
outstanding at any one time pursuant to this clause (xii) shall not exceed
(A) $10,000,000 plus (B) an additional amount of Indebtedness if (x) such
Indebtedness consists of Permitted Debt and (y) after giving effect to the
incurrence of such Permitted Debt and the respective Permitted Acquisition, the
Interest Coverage Ratio for the then most recently ended Test Period is greater
than 2.00:1.00 determined on a pro forma basis; provided, further, that such
Indebtedness may be refinanced if, after giving effect to such refinancing
Indebtedness and the

 

-58-



--------------------------------------------------------------------------------

repayment of the corresponding existing Indebtedness with the proceeds thereof,
(a) the aggregate principal amount of the refinancing Indebtedness and the
corresponding existing Indebtedness so refinanced shall not be greater than the
outstanding principal amount of such existing Indebtedness immediately prior to
such refinancing, (b) the weighted average life to maturity of such refinancing
Indebtedness shall be no shorter than that of the existing Indebtedness being
refinanced and (c) such refinancing Indebtedness shall not be secured by any
additional property than that which secures the existing Indebtedness being
refinanced;

(xiii)    Indebtedness of Foreign Subsidiaries from time to time owing to
Persons other than a Credit Party; provided, that the aggregate amount of such
Indebtedness under this clause (xiii) does not exceed $10,000,000 at any one
time outstanding;

(xiv)    any Subsidiary of the Company may become liable as a guarantor with
respect to lease obligations of the Company or any other Subsidiary of the
Company; and

(xv)    additional Indebtedness of the Company and its Subsidiaries not
otherwise permitted under this Section 8.04; provided, that after giving effect
to the incurrence of such additional Indebtedness, the Interest Coverage Ratio
for the then most recently ended Test Period is greater than 2.00:1.00
determined on a pro forma basis.

For purposes of determining compliance with this Section 8.04, in the event that
any item of proposed Indebtedness meets the criteria of more than one of the
categories above, the Company will be permitted to classify the item of
Indebtedness on the date of its incurrence, creation or assumption, or later
reclassify all or a portion of the item of Indebtedness, in any manner that
complies with this Section 8.04 and such item of Indebtedness shall be deemed to
have been incurred, created or assumed pursuant to only one of such categories.

8.05    Advances, Investments, Loans, Purchase of Assets. The Company will not,
and will not permit any of their Subsidiaries to, directly or indirectly,
(w) lend money or credit or make advances to any Person, (x) purchase or
otherwise acquire (in one or a series of related transactions) any part of the
property or assets of any Person (including, without limitation, any stock,
obligations or securities of, or any other interest in, any other Person), but
excluding purchases or other acquisitions of inventory, materials and equipment,
(y) make any capital contribution to any other Person or (z) purchase or own a
futures contract or otherwise become liable for the purchase or sale of currency
or other commodities at a future date in the nature of a futures contract,
except that the following shall be permitted:

(i)    the Company and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms;

(ii)    the Company and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(iii)    the Company and its Subsidiaries may (x) make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $1,000,000 and (y) make loans to members of management to fund their
purchase of equity interests of the Company so long as no cash is paid by the
Company or any of its Subsidiaries in connection therewith (or any cash so paid
is promptly (and in any event within one Business Day) returned to the Company
or such Subsidiary;

 

-59-



--------------------------------------------------------------------------------

(iv)    the Company and its Subsidiaries may enter into Interest Rate Protection
Agreements to the extent permitted by Section 8.04(v);

(v)    the Company and its Subsidiaries may enter into Other Hedging Agreements
to the extent permitted by Section 8.04(vi);

(vi)    investments in existence on the Closing Date and listed on Schedule 8.05
shall be permitted, without giving effect to any additions thereto or
replacements thereof (provided that intercompany investments listed on Schedule
8.05 may be repaid or redeemed and re-advanced or re-contributed as new
intercompany investments up to the amount of such investments in effect as of
the Closing Date);

(vii)    any Credit Party may make intercompany loans to any other Credit Party,
(B) any Subsidiary of the Company may make intercompany loans to any Credit
Party and (C) any Foreign Subsidiary may make intercompany loans to another
Foreign Subsidiary (collectively, “Intercompany Loans”); provided, that in the
case of (A) and (B) only (x) each Intercompany Loan shall be evidenced by an
Intercompany Note, (y) each Intercompany Note issued to the Company or any
Subsidiary Guarantor shall be pledged to the Collateral Agent pursuant to the
Pledge Agreement and (z) each Intercompany Note issued to a Subsidiary of the
Company that is not a Credit Party shall contain subordination provisions
reasonably satisfactory to the Administrative Agent;

(viii)    the Company and its Subsidiaries may make intercompany loans to, or
investments in, any of its Foreign Subsidiaries (collectively, “Foreign
Subsidiary Loans”);

(ix)    the Company and the Subsidiary Guarantors may make equity contributions
to the capital of their respective Subsidiaries which are Credit Parties;

(x)    the Company and its Subsidiaries may create or acquire new Subsidiaries
to the extent otherwise permitted hereunder;

(xi)    the Company and its Subsidiaries may transfer inventory or equipment not
otherwise reasonably required for the operations of the Company or any of its
Domestic Subsidiaries to any Foreign Subsidiary to the extent such Foreign
Subsidiary pays for such inventory or equipment in cash equal to the fair market
value thereof;

(xii)    the Company and its Subsidiaries shall be permitted to make Capital
Expenditures;

(xiii)    the Company and its Subsidiaries may enter into transactions permitted
under Section 8.02;

(xiv)    the Company and its Subsidiaries may enter into guarantees to the
extent permitted by Section 8.04;

(xv)    subject to the provisions of this Section 8.05(xv) and the requirements
contained in the definition of Permitted Acquisition, the Qualified Credit
Parties and Wholly-Owned Foreign Subsidiaries of the Company may from time to
time after the Closing Date effect Permitted Acquisitions, so long as (i) no
Default or Event of Default is in existence at the time of the consummation of
such Permitted Acquisition or would result after giving effect thereto and all
representations and warranties contained herein or in the other Credit Documents
shall be true and

 

-60-



--------------------------------------------------------------------------------

correct in all material respects with the same effect as though such
representations and warranties were made on and as of the date of such Permitted
Acquisition (both before and after giving effect thereto), unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, (ii) the aggregate consideration for all Permitted Acquisitions effected
after the Closing Date pursuant to this clause (xv) (excluding common equity of
the Company (or options or warrants for common equity of the Company) issued as
consideration for such Permitted Acquisition), together with all other advances,
investments and loans made pursuant to this Section 8.05, does not exceed the
Permitted Dividend Amount as in effect at the time of such Permitted Acquisition
to the extent permitted at such time by clause (iii) of Section 8.03, provided
that the limitation set forth in this clause (ii) shall not apply with respect
to the acquisition of a domestic entity if, after giving effect to such
Permitted Acquisition, the Interest Coverage Ratio for the then most recently
ended Test Period is greater than 2.00:1.00 determined on a pro forma basis,
(iii) in the case of acquisitions effected by any Credit Party, such Credit
Party is able to, and does, grant a Lien to the Collateral Agent for the benefit
of the Secured Creditors on and security interest in assets acquired thereby in
connection with such Permitted Acquisition and (iv) the Company shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer of the Company, certifying to the best of his knowledge,
compliance with the requirements of preceding clauses (i) through (iii);

(xvi)    investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(xvii)    investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or at the time such Person merges or consolidates with
the Company or any of its Subsidiaries, in either case, as the result of a
Permitted Acquisition in compliance with the terms of this Agreement; provided
that such investments were not made by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary of the
Company or such merger or consolidation;

(xviii)    investments made after the Effective Date in the Asian Latex
Businesses in an aggregate amount not to exceed $25,000,000;

(xix)    the Company and its Subsidiaries may make loans, advances, capital
contributions and other investments for the purchase of equity interests in
CPPC-Decorative Products Company Limited and Decorative Products (Singapore)
Pte. Ltd.; provided that, after giving effect to such investments,
CPPC-Decorative Products Company Limited and Decorative Products (Singapore)
Pte. Ltd. shall be Wholly-Owned Subsidiaries of the Company; and

(xx)    the Company and its Subsidiaries may make additional advances,
investments and loans after the Effective Date to the extent not otherwise
permitted under this Section 8.05 so long as the aggregate amount of such
advances, investments and loans, together with all other advances, investments
and loans made pursuant to this Section 8.05, shall not exceed the Permitted
Dividend Amount as in effect at the time of such advances, investments and loans
to the extent permitted at such time by clause (iii) of Section 8.03 and clause
(xv) of this Section 8.05.

8.06    Transactions with Affiliates. The Company will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of the Company or any of its Subsidiaries, other than on terms and
conditions substantially as favorable to the Company or such Subsidiary as would
reasonably be

 

-61-



--------------------------------------------------------------------------------

obtained by the Company or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that:

(i)    Dividends may be paid to the extent provided in Section 8.03;

(ii)    transactions permitted under Section 8.02 shall be permitted;

(iii)    loans may be made and other transactions may be entered into by the
Company and its Subsidiaries to the extent permitted by Section 8.05;

(iv)    the Company and its Subsidiaries may enter into other transactions
between or among the Company and its Subsidiaries not involving any other
Affiliate;

(v)    customary fees paid to members of the board of directors of the Company
and its Subsidiaries for their services as directors not in excess of fees paid
to directors who are not Affiliates; and

(vi)    issuances of equity interests, payments of bonuses and other
transactions permitted pursuant to employment or compensation agreements, option
agreements, incentive plans, indemnification agreements and other arrangements
with employees and directors of the Company or any of its Subsidiaries, in each
case so long as the foregoing are on terms not materially more beneficial to
such officers and directors as those provided by companies of similar size and
similar financial condition as the Company and its Subsidiaries.

8.07    Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc. The Company will not, and will not permit any of their
Subsidiaries to:

(i)    amend or modify, or permit the amendment or modification of, any
provision of (x) any ABL Credit Document in a manner which is adverse to the
interests of the Lenders in any material respect or in a manner which is
prohibited by the terms of the ABL/Term Loan Inter-creditor Agreement or (y) any
documentation entered into in connection with the other Indebtedness referred to
in this clause (i) in a manner which is adverse to the interests of the Lenders
in any material respect; or

(ii)    amend, modify or change its certificate of incorporation or limited
liability company agreement or by-laws (if any), or any agreement entered into
by it, with respect to its capital stock or other equity interests, or enter
into any new agreement with respect to its capital stock or other equity
interests, other than any amendments, modifications or changes pursuant to this
clause (ii) or any such new agreements which are not adverse in any material
respect to the interests of the Lenders and the terms of any such amendment,
modification, change or other action will not violate any of the other
provisions of this Agreement or any other Credit Document.

8.08    Limitation on Certain Restrictions on Subsidiaries.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by any of its Subsidiaries, or
pay any Indebtedness owed to any of its Subsidiaries, (b) make loans or advances
to any of its Subsidiaries, or (c) transfer any of its properties or assets to
any of its Subsidiaries, except for such encumbrances or restrictions

 

-62-



--------------------------------------------------------------------------------

existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) the ABL Credit Agreement and the other ABL Credit
Documents, (iv) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of any of its Subsidiaries, (v) customary
provisions restricting assignment of any agreement entered into by the Company
or any Subsidiary of the Company in the ordinary course of business,
(vi) customary provisions restricting the transfer of assets subject to Liens
permitted under Section 8.01(iii), (vii), (viii), (ix) and (xviii), (vii) any
restrictions contained in contracts for the sale of assets permitted in
accordance with Section 8.02 solely in respect of the assets to be sold pursuant
to such contract, (viii) any restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (ix) in the case of clauses (b) and (c) above, customary
restrictions in joint venture agreements entered into by the Company or its
Subsidiaries.

8.09    Limitation on Issuance of Equity.

(a)    The Company will not permit any of its Subsidiaries to issue any capital
stock or other equity interests (including by way of sales of treasury stock) or
any options or warrants to pur chase, or securities convertible into, capital
stock or other equity interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other equity interests, (ii) for
stock splits, stock dividends and similar issuances which do not decrease the
percentage ownership of any of its Subsidiaries in any class of the capital
stock or other equity interests of such Subsidiary, (iii) for issuances by newly
created or acquired Subsidiaries in accordance with the terms of this Agreement,
(iv) to qualify directors to the extent required by applicable law or (v) with
respect to Foreign Subsidiaries, any options to purchase shares of capital stock
or other equity interests of such Foreign Subsidiaries to the extent required by
the laws of the foreign jurisdiction in which such Foreign Subsidiary is
organized.

(b)    The Company will not, and will not permit any of its Subsidiaries to,
issue (i) any class of preferred equity or (ii) any class of redeemable (except
at the sole option of the Company or such Subsidiary) common equity;
notwithstanding the foregoing and for the avoidance of doubt, the Company may
issue common equity and/or options and warrants for the same in an unlimited
amount so long as such common equity and/or options and warrants are not of the
type described above in this clause (b).

8.10    Business. The Company will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than any
of the lines of business conducted by the Company and its Subsidiaries on the
Closing Date and any business similar, ancillary or related thereto or which
constitutes a reasonable extension or expansion thereof, including in connection
with the Company’s existing and future technology, trademarks and patents.

8.11    Limitation on the Creation of Subsidiaries. Notwithstanding anything to
the contrary contained in this Agreement, the Company will not, and will not
permit any of its Subsidiaries to, establish, create or acquire any Subsidiary;
provided that (1) the Company may establish or create non-Wholly-Owned
Subsidiaries pursuant to Section 8.05(xv), (xvii) or (xviii) and (2) the Company
and its Subsidiaries shall be permitted to establish or create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries (it being
understood and agreed that, in connection with the creation of any
non-Wholly-Owned Subsidiary under Section 8.05(xv) and any Wholly-Owned
Subsidiary, subject to the terms and conditions of Section 7.11 hereof, (i) the
capital stock of such new Subsidiary to the extent owned by the Company (up to
65% of the capital stock of any such new Foreign Subsidiary) or any other Credit
Party is promptly pledged pursuant to, and to the extent required by, the
respective Pledge Agreement and the certificates representing such stock,
together with stock powers duly executed in blank, are delivered to the
Collateral Agent and (ii) such new Subsidiary (to the extent it is a Domestic
Subsidiary) promptly executes a counterpart of the Pledge Agreement, the
Security Agreement, the ABL/Term Loan

 

-63-



--------------------------------------------------------------------------------

Intercreditor Agreement and the Subsidiary Guarantee, in each case by executing
and delivering to the Administrative Agent a counterpart of a Joinder Agreement,
in each case on the same basis (and to the same extent) as such Subsidiary would
have executed such Credit Documents if it were a Credit Party on the Closing
Date). In addition, at the reasonable request of the Administrative Agent, each
new Wholly-Owned Subsidiary shall execute and deliver, or cause to be executed
and delivered, all other relevant documentation of the type described in
Section 5 as such new Wholly-Owned Subsidiary would have had to deliver if such
new Wholly-Owned Subsidiary were a Credit Party on the Closing Date.

8.12    Multiemployer Plans. Neither the Company nor any of its Subsidiaries
shall partially or totally withdraw any amounts from a Plan or Multiemployer
Plan (as defined in Section 4001(a)(3) of ERISA) without the prior written
consent of the Required Lenders, unless the withdrawal liability of the Company
and its Subsidiaries from all such withdrawals in the aggregate shall not exceed
$5,000,000.

8.13    Net Leverage Ratio. The Company shall not permit the Net Leverage Ratio
as of any Test Period to exceed 5.50:1.00.

SECTION 9.    Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

9.01    Payments. (a) The Company shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document or (b) any Guarantor shall default
in the payment of any amount, in respect of any payment of the type described in
clause (a)(ii) above pursuant to its Guarantee, and such default shall continue
unremedied for three or more Business Days; or

9.02    Representations, etc. Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made; or

9.03    Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 7.01(f)(i), the second sentence of Section 7.02, Section 7.11 or
Section 8, (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.01(a), Section 7.01(b),
Section 7.01(c), Section 7.01(d), Section 7.03(b) or Section 7.12 and such
default shall continue unremedied for a period of 15 days after written notice
to the defaulting party by the Administrative Agent or the Required Lenders or
(iii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than as provided in
Section 9.01) and such default shall continue unremedied for a period of 30 days
after written notice to the defaulting party by the Administrative Agent or the
Required Lenders; or

9.04    Default Under Other Agreements. (i) The Company or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause the holder or holders
of such Indebtedness (or a trustee or Administrative Agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity, or
(ii) any such Indebtedness of the Company or any of its Subsidiaries

 

-64-



--------------------------------------------------------------------------------

shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled prepayment or required prepayment (other than pursuant to
a “due-on-sale” clause in a mortgage or similar security agreement) (unless such
required prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default), prior to the stated maturity thereof;
provided that it shall not be a Default or an Event of Default under this
Section 9.04 unless the aggregate outstanding principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$10,000,000; provided further that with respect to any failure or breach or
default under Section 7.23 of the ABL Credit Agreement (or any default arising
under Section 9.1 of the ABL Credit Agreement arising solely as a result of a
failure, breach or default under such Section 7.23), such event shall only
constitute an Event of Default under this Section 9.04 upon the earlier of
(1) acceleration (or the Lenders thereunder having the right to so accelerate)
of the Indebtedness under the ABL Credit Agreement and (2) such event not having
been cured or waived within 30 days after the occurrence of such event (the
“Stand Still Period”); or

9.05    Bankruptcy, etc. The Company or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter hi effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
or any of its Subsidiaries and the petition is not controverted within 10 days,
or is not dismissed within 60 days, after commencement of the case; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Company or any of its
Subsidiaries, or the Company or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
of its Subsidiaries, or there is commenced against the Company or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days; or the Company or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Company or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Company or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

9.06    ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, has resulted or could reasonably be expected to result in liability of
the Company and/or its Subsidiaries in an amount that could have a Material
Adverse Effect; or

9.07    Security Documents. Except (x) in each case to the extent resulting from
the failure of the Collateral Agent to retain possession of the applicable
Pledged Securities and (y) in respect of an immaterial portion of the
Collateral, at any time after the execution and delivery thereof, any of the
Security Documents shall cease to be in full force and effect, or shall cease to
give the Collateral Agent for the benefit of the Secured Creditors the First
Priority Liens, rights, powers and privileges purported to be created thereby
(including, without limitation, a perfected security interest in, and Lien on,
all of the Collateral to the extent required by the Security Documents), in
favor of the Collateral Agent, and subject to no other Liens other than
Permitted Liens, or any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any of the Security Documents; or

9.08    Guarantees. (a) Any Guarantee or any provision thereof shall cease to be
in full force or effect as to the relevant Guarantor, or any Guarantor or Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guarantee, or (b) except as otherwise
provided in Section 9.01 (b), any Guarantor shall default in the due performance
or observance

 

-65-



--------------------------------------------------------------------------------

of any term, covenant or agreement on its part to be performed or observed
pursuant to such Guarantee; provided that, with respect to defaults under the
Subsidiary Guarantee which relate to covenants in Section 7 of this Agreement
for which a grace period is applicable under Section 9.03(iii), such Guarantors
shall have the benefit of the grace period set forth in Section 9.03(iii); or

9.09    Judgments. One or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate for the Company
and its Subsidiaries a liability of $ 10,000,000 or more (not paid or fully
covered by a reputable and solvent insurance company) and such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof; or

9.10    Change of Control. A Change of Control shall have occurred; or

9.11    ABL/Term Loan Intercreditor Agreement. Any provision of the ABL/Term
Loan Intercreditor Agreement which is material to the interests of the Lenders
shall cease to be in full force or effect (except in accordance with its terms);

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided, that, if an Event of Default specified in Section 9.05
shall occur with respect to the Company, the result which would occur upon the
giving of written notice by the Administrative Agent to the Company as specified
in clauses (i) and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Commitments terminated, whereupon the
Commitment of each Lender shall forthwith terminate immediately; (ii) declare
the principal of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents; and (iv) apply any cash collateral
held pursuant to this Agreement to pay Obligations.

SECTION 10.    The Administrative Agent.

10.01    Appointment.

(a)    The Lenders hereby irrevocably designate and appoint DBTCA as
Administrative Agent (for purposes of this Section 10 and Section 11.01, the
term “Administrative Agent” also shall include DBTCA in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties here under by
or through its officers, directors, agents, employees or affiliates.

(b)    Each Lender hereby authorizes the Administrative Agent to take such
action as agent on its behalf and for its benefit and to exercise such powers
under this Agreement and the other

 

-66-



--------------------------------------------------------------------------------

Credit Documents as are delegated to such Administrative Agent by the terms
hereof and thereof, together with powers as are reasonably incidentally thereto.

10.02    Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct. The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

10.03    Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Company and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Company and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the Company
and its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Company and its Subsidiaries or the existence or possible existence of any
Default or Event of Default.

10.04    Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender or the holder of any Note by reason of
so refraining. Without limiting the foregoing, no Lender or the holder of any
Note shall have any right of action whatsoever against the Administrative Agent
as a result of the Administrative Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.

10.05    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

10.06    Indemnification.

 

-67-



--------------------------------------------------------------------------------

(a)    To the extent the Administrative Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Company, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof), in proportion to
their respective “percentage” as used in determining the Required Lenders
(determined by the Lenders share of the aggregate outstanding Loans at the
time), for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature (including, without limitation, any customary
indemnifications provided to a deposit account bank pursuant to a “control
agreement” referred to in the Security Agreement) which may be imposed on,
asserted against or incurred by the Administrative Agent (or any affiliate
thereof) in performing its respective duties hereunder or under any other Credit
Document, (including with respect to any agreements or other instruments
referred to herein or therein) or in any way relating to or arising out of this
Agreement or any other Credit Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s (or such affiliate’s) bad faith, gross
negligence, willful misconduct or violation of law (each as determined by a
court of competent jurisdiction).

(b)    The Administrative Agent (and any affiliate thereof) shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document (except actions expressly required to be taken by it
hereunder or under the Credit Documents) unless it shall first be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

10.07    The Administrative Agent in its Individual Capacity. With respect to
its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lenders,” “Required Lenders,” “holders of Notes”
or any similar terms shall, unless the context clearly indicates otherwise,
include the Administrative Agent in its respective individual capacities. The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

10.08    Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

10.09    Resignation by the Administrative Agent.

(a)    The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 15 Business Days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 9.05 then
exists, the Company.

 

-68-



--------------------------------------------------------------------------------

(b)    Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Company, which acceptance shall not be unreasonably withheld or delayed
(provided that the Company’s approval shall not be required if an Event of
Default then exists).

(c)    If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Company (which consent shall not be unreasonably withheld or delayed,
provided that the Company’s consent shall not be required if an Event of Default
then exists), shall then appoint a successor Administrative Agent who shall
serve as Administrative Agent hereunder or thereunder until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided
above.

(d)    If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e)    Upon a resignation of the Administrative Agent pursuant to this
Section 10.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 10 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

SECTION 11.    Miscellaneous.

11.01    Payment of Expenses, etc. The Company hereby agrees to: (a) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses (including Expenses) of the Administrative
Agent and the Collateral Agent (including, without limitation, the reasonable
fees and disbursements of Cahill Gordon & Reindel LLP and the Administrative
Agent’s other counsel and consultants) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and, after the occurrence and during the continuance of an Event of
Default, each of the Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and, after
the occurrence and during the continuance of an Event of Default, counsel for
Lenders); (b) pay and hold the Administrative Agent and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to the Administrative Agent or such Lender) to
pay such taxes; and (c) indemnify the Administrative Agent, the Collateral Agent
and each Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors from and
hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’

 

-69-



--------------------------------------------------------------------------------

fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(i) any investigation, litigation or other proceeding (whether or not the
Administrative Agent, the Collateral Agent or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of the
proceeds of any Loans hereunder or the consummation of the Transaction or any
other transactions contemplated herein or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (ii) the presence of Hazardous Material in the air, surface
water or groundwater or on the surface or subsurface of any Real Property at any
time owned, leased or operated by the Company or any of its Subsidiaries, the
generation, storage, transportation, handling or disposal of Hazardous Material
by the Company or any of its Subsidiaries at any location, whether or not owned,
leased or operated by the Company or any of its Subsidiaries, the noncompliance
by the Company or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to their respective operations or any
Real Property, or any Environmental Claim asserted against the Company, any of
its Subsidiaries or any Real Property at any time owned, leased or operated by
the Company or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the bad faith, gross negligence,
willful misconduct or violation of law of the Person to be indemnified (each as
determined by a court of competent jurisdiction)). To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, the
Collateral Agent or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Company
agrees to make the maximum contribution to the payment and satisfaction of each
of the indemnified liabilities which is permissible under applicable law.

11.02    Right of Setoff.

(a)    In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of each Credit Party against and on account of the Obligations and
liabilities of such Credit Party to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Lender pursuant to Section 11.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

11.03    Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
facsimile communication) and mailed, telecopied or delivered: if to the Company,
at its address specified opposite its signature below; if to any Lender, at its
address specified on Schedule 1.01(b); and if to the Administrative Agent, at
its Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other ad dress as shall
be designated by such Lender in a written notice to the Company and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telexed, facsimiled, or cabled or sent by overnight courier, be
effective three Business Days after deposited in the mails, certified, return
receipt requested, when delivered to the telegraph company, cable company or one
day following

 

-70-



--------------------------------------------------------------------------------

delivery to an overnight courier, as the case may be, or when sent by telex or
facsimile device, except that notices and communications to the Administrative
Agent shall not be effective until received by the Administrative Agent.

11.04    Benefit of Agreement; Assignments; Participations.

(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, no Credit Party may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of all of the Lenders; and provided, further, that
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments or Loans
hereunder except as provided in Sections 2.13 and 11.04(b)) and the transferee,
assignee or the participant as the case may be shall not constitute a “Lender”
hereunder; and provided, further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 11.07(a) shall not constitute a reduction in the
rate of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitment shall not constitute a change in the terms of
any Commitment, and that an increase in any Commitment shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents (in each case except as expressly provided in the Credit
Documents), or any Guarantor or Guarantee (in each case except as expressly
provided in the relevant Credit Documents) supporting the Loans hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Company hereunder shall be determined as if such Lender had not sold such
participation. A participant shall not be entitled to receive any greater
payment under Section 4.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
the sale of the participation to such participant is made with the Company’s
prior written consent or the right to greater payment results from a change in
law after the participant becomes a participant. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
participant and the principal amount of each participant’s interest in the Loans
held by it (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender (but not any Agent,
any Company or any other Lender) shall treat each Person whose name is recorded
in the Participant Register as the owner of such Loan or other obligation
hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary.

(b)    Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Commitment and
related outstanding Obligations (or, if the Commitment has terminated,
outstanding Obligations) hereunder to (i) (A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent

 

-71-



--------------------------------------------------------------------------------

company or (B) to one or more other Lenders or any affiliate of any such other
Lender which is at least 50% owned by such other Lender or its parent company
(provided that any fund that invests in loans and is managed or advised by the
same investment advisor of another fund which is a Lender (or by an Affiliate of
such investment advisor) shall be treated as an affiliate of such other Lender
for the purposes of this sub-clause (x)(i)(B)), or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 hereunder to one or more Eligible
Transferees (treating any fund that invests in loans and any other fund that
invests in loans and is managed or advised by the same investment advisor of
such fund or by an affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement; provided that
(v) at such time, Schedule 1.01 (a) shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders, (w) upon the
surrender of the relevant Note by the assigning Lender (or, upon such assigning
Lender’s indemnifying the Company for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Company’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments, (x) the consent of the Administrative
Agent shall be required in connection with any such assignment pursuant to
clause (y) above (such consent, in any case, not to be unreasonably withheld,
delayed or conditioned), (y) the Administrative Agent shall receive at the time
of each such assignment (other than an assignment between a Lender and its
Affiliates), from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (z) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 11.14. To the extent of any assignment pursuant to this
Section 11.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitment.

(c)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Company), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.

(d)    Any Lender which assigns all of its Commitment and/or Loans hereunder in
accordance with Section 11.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 4.04, 10.06, 11.01 and
11.06), which shall survive as to such assigning Lender.

11.05    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Company or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further

 

-72-



--------------------------------------------------------------------------------

notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or any Lender or the holder of any Note to
any other or further action in any circumstances without notice or demand.

11.06    Payments Pro Rata.

(a)    The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of the Company in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

11.07    Calculations; Computations.

(a)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved (except as set forth in the notes thereto or as other wise disclosed in
writing by the Company to the Lenders; it being understood and agreed that notes
may be absent in the interim financial statements). In addition, except as
otherwise specifically provided herein, all computations determining compliance
with Sections 4.02 and 8, including definitions used therein, shall utilize
accounting principles and policies in effect from time to time; provided that if
any such accounting principle or policy shall change in any material respect
after the Effective Date, the Company shall give prompt notice thereof to the
Administrative Agent and each of the Lenders and if within 90 days following
such notice the Company, the Administrative Agent or the Required Lenders shall
elect by giving written notice of such election to the other parties hereto,
such computations shall not give effect to such change unless and until this
Agreement shall be amended pursuant to Section 11.12 to give effect to such
change. Notwithstanding the foregoing, to the extent expressly required pursuant
to the provisions of this Agreement, certain calculations shall be made on a pro
forma Basis.

(b)    All computations of interest and Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or Fees are
payable.

11.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL,

 

-73-



--------------------------------------------------------------------------------

EXCEPT AS OTHERWISE PROVIDED IN THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Any legal action or
proceeding with respect to this agreement or any other credit document may be
brought in the Courts of the State of New York or of the United States for the
Southern District of New York, and, by execution and delivery of this agreement,
the Company hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
Courts. Each Credit Party hereby further irrevocably waives any claim that such
courts lack jurisdiction over such Credit Party, and agrees not to plead or
claim, in any legal action or proceeding with respect to this Agreement or any
other Credit Document brought in any of the aforesaid courts, that any such
court lacks jurisdiction over such Credit Party. The Company irrevocably
consents to the service of process out of any of the aforementioned Courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to the Company at its address set forth
opposite its signatures below, such service to become effective 30 days after
such mailing. Nothing herein shall affect the right of the Administrative Agent
under this Agreement, any lender or the holder of any note to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction.

(b)    The Company hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
credit document brought in the Courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such Court
that any such action or proceeding brought in any such Court has been brought in
an inconvenient forum.

(c)    Each of the parties to this Agreement hereby irrevocably waives all right
to a trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement, the other credit documents or the transactions
contemplated hereby or thereby.

11.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart hereof.

11.10    Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Company and each of the Lenders shall have signed
a copy hereof (whether the same or different copies) and shall have delivered
the same to the Administrative Agent at its Notice Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or facsimile transmission notice (actually received) in
accordance with Section 11.03 at such office that the same has been signed and
mailed to it.

11.11    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

11.12    Amendment or Waiver.

(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such

 

-74-



--------------------------------------------------------------------------------

additions), and Subsidiaries of the Company may be released from, this
Agreement, the Subsidiary Guarantee and the Security Documents in accordance
with the provisions hereof and thereof without the consent of the other Credit
Parties party thereto or the Required Lenders); provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender (with
Obligations being directly affected in the case of following clause (i)),
(i) extend the final scheduled maturity of any Loan or Note beyond the Final
Maturity Date, or reduce (or forgive) the rate or extend the time of payment of
interest or Fees thereon (except in connection with the waiver of applicability
of any post-default increase in interest rates), or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 11.07(a) shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under all the Security Documents,
(iii) release all or substantially all of the Guarantors under the Guarantees,
(iv) amend, modify or waive any provision of this Section 11.12 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Commitments and the Loans on the Effective
Date), (v) reduce the percentage specified in the definition of Required Lenders
(it being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Commitments and the Loans are included on the Effective Date),
(vi) amend the definition of “Interest Period” so as to permit interest periods
in excess of six months without requiring the consent of all Lenders or
(vii) consent to the assignment or transfer by the Company of any of its rights
and obligations under this Agreement; provided, further, that no such change,
waiver, discharge or termination shall (1) increase the Commitment of any Lender
over the amount thereof then in effect without the consent of such Lender (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Total Commitment shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase of the Commitment of such Lender),
(2) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 10 or any other provision as same relates to the rights or
obligations of the Administrative Agent, or (3) without the consent of
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.

(b)    If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (vii), inclusive, of the first proviso to Section 11.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Company shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitment and/or repay all outstanding Loans of such Lender; provided
that, unless the Commitments which are terminated and Loans which are repaid
pursuant to preceding clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B), the Required Lenders (determined after giving effect to the proposed
action) shall specifically consent thereto; provided further, that the Company
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 11.12(a).

 

-75-



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary contained above in this
Section 11.12, the Administrative Agent and/or the Collateral Agent may
(i) enter into amendments to the Subsidiary Guarantee and the Security Documents
for the purpose of adding additional Subsidiaries of the Company (or other
Credit Parties) as parties thereto and (ii) enter into security documents to
satisfy the requirements of Section 7.11, without the consent of the Required
Lenders.

(d)    In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Loans (“Refinanced Term Loans”) with a
replacement term loan tranche denominated in Dollars (“Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans, (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans, respectively, at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Loans) and (d) all other terms applicable
to such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Loans in effect immediately prior to such refinancing.

11.13    Confidentiality.

(a)    Subject to the provisions of clause (b) of this Section 11.13, each
Lender agrees that it will use its reasonable efforts not to disclose without
the prior consent of the Company (other than to its employees, auditors,
advisors or counsel or to another Lender if the Lender or such Lender’s holding
or parent company in its sole discretion determines that any such party should
have access to such information, provided such Persons shall be subject to the
provisions of this Section 11.13 to the same extent as such Lender) any
information with respect to the Company or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document and which is designated by the Company to the Lenders in writing as
confidential or would customarily be treated as confidential in banking
practice; provided that any Lender may disclose any such information (a) as has
become generally available to the public, (b) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, state or
Federal regulatory body having or claiming to have jurisdiction over such Lender
or to the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (c) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (d) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (e) to the
Administrative Agent or the Collateral Agent and (f) to any prospective or
actual transferee or participant (or its investment advisor) in connection with
any contemplated transfer or participation of any of the Notes or Commitments or
any interest therein by such Lender; provided that such prospective transferee
agrees to maintain the confidentiality contained in this Section 11.13.

(b)    The Company hereby acknowledges and agrees that each Lender may share
with any of its Lending Affiliates any information related to the Company or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Company, the Company and its
Subsidiaries, provided such Persons shall be subject to the provisions of this
Section 11.13 to the same extent as such Lender).

 

-76-



--------------------------------------------------------------------------------

11.14    Register. The Company hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 11.14, to maintain a
register (the “Register”) on which it will record the Commitment from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Company’s obligations in respect of such Loans. With respect to
any Lender, the transfer of the Commitment of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitment shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitment and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitment and Loans shall remain owing to the transferor. The
registration of the assignment or transfer of all or part of any Commitment and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 11.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of the assignment or
transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender the Note evidencing such Loan,
and thereupon one or more new Notes in the same aggregate principal amount shall
be issued to the assigning or transferor Lender and/or the new Lender. The
Company agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 11.14 other than those resulting from
the Administrative Agent’s willful misconduct or gross negligence.

11.15    USA Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Company that pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies the
Company and the other Credit Parties and other information that will allow such
Lender to identify the Company and the other Credit Parties in accordance with
the Patriot Act.

11.16    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 4.04, 10.06 and 11.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

*        *        *

 

-77-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:     OMNOVA SOLUTIONS INC.

175 Ghent Road

Fairlawn, Ohio 44333

    By:   /s/ M. E. Hicks Attn: Chief Financial Officer       Name:   M. E.
Hicks Phone: 330-869-4232       Title:   SVP-CFO

Fax: 330-869-4544

with a copy to

175 Ghent Road

Fairlawn, Ohio 44333

Attn: General Counsel

Phone: 330-869-4250

Fax: 330-869-4410

[Term Loan Credit Agreement Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,
Individually and as Administrative Agent

By:   /s/ Susan LeFevre   Name:   Susan LeFevre   Title:   Director By:   /s/
Evelyn Thierry   Name:   Evelyn Thierry   Title:   Vice President

DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arranger and Sole Bookrunning
Manager

By:   /s/ Martha Klessen   Name:   Martha Klessen   Title:   Managing Director
By:   /s/ Michael Busom   Name:   Michael Busom   Title:   VP

[Term Loan Credit Agreement Signature Page]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as Joint Lead Arranger and Documentation Agent

By:   /s/ Carla Laning   Name:   CARLA LANING   Title:   VICE PRESIDENT

[Term Loan Credit Agreement Signature Page]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:   /s/ Carla Laning   Name:   CARLA LANING   Title:   VICE PRESIDENT

[Term Loan Credit Agreement Signature Page]